                 Case 21-10526-KBO               Doc 8       Filed 03/07/21        Page 1 of 48




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    Medley LLC, 1                                               Case No. 21-10526 (         )
                        Debtor.




                        DISCLOSURE STATEMENT FOR THE
               CHAPTER 11 PLAN OF REORGANIZATION OF MEDLEY LLC

    Eric J. Monzo (DE Bar No. 5214)                    Robert M. Hirsh, Esq. (pro hac vice forthcoming)
    Brya M. Keilson (DE Bar No. 4643)                  Eric Chafetz, Esq. (pro hac vice forthcoming)
    MORRIS JAMES LLP                                   Phillip Khezri, Esq. (pro hac vice forthcoming)
    500 Delaware Avenue, Suite 1500                    LOWENSTEIN SANDLER LLP
    Wilmington, DE 19801                               1251 Avenue of the Americas
    Telephone: (302) 888-6800                          New York, NY 10020
    Facsimile: (302) 571-1750                          Telephone: (973) 597-2500
    E-mail: emonzo@morrisjames.com                     Facsimile: (973) 597-2400
    E-mail: bkeilson@morrisjames.com                   E-mail: rhirsh@lowenstein.com
                                                       E-mail: echafetz@lowenstein.co
                                                       E-mail: pkhezri@lowenstein.com

    Dated: March 7, 2021




1
  The last four digits of the Debtor’s taxpayer identification number are 7343. The Debtor’s principal executive office
is located at 280 Park Avenue, 6th Floor East, New York, New York 10017.


12736267/1
               Case 21-10526-KBO   Doc 8         Filed 03/07/21   Page 2 of 48




THIS IS A SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN IN
ACCORDANCE WITH BANKRUPTCY CODE SECTION 1125 AND WITHIN THE
MEANING OF BANKRUPTCY CODE SECTION 1126, 11 U.S.C. §§ 1125, 1126. THIS
DISCLOSURE STATEMENT HAS NOT BEEN APPROVED BY THE BANKRUPTCY
COURT. THE DEBTOR INTENDS TO SUBMIT THIS DISCLOSURE STATEMENT TO
THE BANKRUPTCY COURT FOR APPROVAL. THE INFORMATION IN THIS
DISCLOSURE STATEMENT IS SUBJECT TO CHANGE. THIS DISCLOSURE
STATEMENT IS NOT AN OFFER TO SELL ANY SECURITIES AND IS NOT
SOLICITING AN OFFER TO BUY ANY SECURITIES.

        IMPORTANT INFORMATION ABOUT THIS DISCLOSURE STATEMENT

     SOLICITATION OF VOTES ON THE CHAPTER 11 PLAN OF REORGANIZATION
OF MEDLEY LLC PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE FROM
THE HOLDERS OF OUTSTANDING:

   VOTING CLASSES           NAME OF CLASS UNDER THE PLAN
   CLASS 3                  NOTES CLAIMS
   CLASS 4                  STRATEGIC CLAIM
   CLASS 5                  GENERAL UNSECURED CLAIMS

         •   IF YOU ARE IN CLASSES 3, 4, AND/OR 5 YOU ARE RECEIVING THIS
             DOCUMENT AND THE ACCOMPANYING MATERIALS BECAUSE YOU ARE
             ENTITLED TO VOTE ON THE PLAN.

                             DELIVERY OF BALLOTS

CLASS 3, 4, OR 5 BALLOTS MAY BE RETURNED IN THE ENCLOSED PRE-PAID, PRE-
ADDRESSED RETURN ENVELOPE WITH THE BALLOT OR TO AN ADDRESS BELOW,
AND MUST BE ACTUALLY RECEIVED BY THE NOTICE AND CLAIMS AGENT BY THE
VOTING DEADLINE, WHICH IS 4:00 P.M. (PREVAILING EASTERN TIME) ON [MAY
19, 2021] VIA THE ENCLOSED PRE-PAID, PRE-ADDRESSED RETURN ENVELOPE, OR
AS OTHERWISE DIRECTED ON THE BALLOT:




                                           -i-
12736267/1
12736267/1
                   Case 21-10526-KBO              Doc 8         Filed 03/07/21       Page 3 of 48



                  BY REGULAR MAIL AT:                               BY HAND DELIVERY OR OVERNIGHT MAIL AT:

                  Medley Ballot Processing                                    Medley Ballot Processing
     c/o Kurtzman Carson Consultants LLC 222 N. Pacific        c/o Kurtzman Carson Consultants LLC 222 N. Pacific Coast
     Coast Highway, Suite 300 El Segundo, California 90245          Highway, Suite 300 El Segundo, California 90245

    VIA E-BALLOT PORTAL. SUBMIT YOUR BALLOT FORM VIA THE NOTICE AND CLAIMS AGENT’S ONLINE
    PORTAL, BY VISITING HTTPS://WWW.KCCLLC.NET/MEDLEY (THE “E BALLOT PORTAL”). CLICK ON THE
    “SUBMIT
    E-BALLOT” SECTION OF THE WEBSITE AND FOLLOW THE INSTRUCTIONS TO SUBMIT YOUR BALLOT.



PLEASE CHOOSE ONLY ONE METHOD TO RETURN YOUR BALLOT.


      BALLOTS RECEIVED VIA EMAIL OR FACSIMILE WILL NOT BE COUNTED

IF YOU HAVE ANY QUESTIONS REGARDING THE PROCEDURE FOR VOTING ON
     THE PLAN, PLEASE CONTACT THE NOTICE AND CLAIMS AGENT AT:

                                                 BY E-MAIL TO:

                                     MEDELYINFO@KCCLLC.COM

             WITH A REFERENCE TO “MEDLEY LLC” IN THE SUBJECT LINE

                                 BY TELEPHONE:
          (877) 634-7181 (TOLL FREE) OR (424) 236-7226 (INTERNATIONAL)
     AND REQUEST TO SPEAK WITH A MEMBER OF THE SOLICITATION TEAM

        This disclosure statement (this “Disclosure Statement”) provides information regarding
the Chapter 11 Plan of Reorganization of Medley LLC (as may be amended, supplemented, or
otherwise modified from time to time, the “Plan”), 2 for which the Debtor and Medley
Management, Inc. (“Medley Management,” and collectively with the Debtor, the “Plan
Proponents”) will seek confirmation by the Bankruptcy Court. A copy of the Plan is attached
hereto as Exhibit A and is incorporated herein by reference. The Plan Proponents are providing
the information in this Disclosure Statement to certain holders of Claims for purposes of soliciting
votes to accept or reject the Plan (the “Solicitation”).

       The consummation and effectiveness of the Plan are subject to certain material conditions
precedent described herein and set forth in Article IX of the Plan. There is no assurance that the
Bankruptcy Court will confirm the Plan or, if the Bankruptcy Court does confirm the Plan, that the
conditions necessary for the Plan to become effective will be satisfied or, in the alternative, waived.

        The Plan Proponents urge each holder of a Claim or Interest to consult with its own advisors
with respect to any legal, financial, securities, tax, or business advice in reviewing this Disclosure
Statement, the Plan, and each proposed transaction contemplated by the Plan.


2
  Capitalized terms used but not otherwise defined in this Disclosure Statement shall have the meanings ascribed to
such terms in the Plan.
                                                             -ii-
12736267/1
12736267/1
               Case 21-10526-KBO          Doc 8     Filed 03/07/21     Page 4 of 48




        The Plan Proponents strongly encourage holders of Claims and Interests to read this
Disclosure Statement (including the Risk Factors described in Article VII hereof) and the Plan in
their entirety before voting to accept or reject the Plan. Assuming the requisite acceptances to the
Plan are obtained, the Plan Proponents will seek the Bankruptcy Court’s approval of the Plan at
the Confirmation Hearing.

                   RECOMMENDATION BY THE PLAN PROPONENTS

THE PLAN PROPONENTS HAVE APPROVED THE TRANSACTIONS CONTEMPLATED
BY THE PLAN AND DESCRIBED IN THIS DISCLOSURE STATEMENT, AND THE PLAN
PROPONENTS BELIEVE THAT THE COMPROMISES CONTEMPLATED UNDER THE
PLAN ARE FAIR AND EQUITABLE, MAXIMIZE THE VALUE OF THE DEBTOR’S
ESTATE, AND PROVIDES THE BEST, AND LIKELY ONLY, RECOVERY TO CLAIM AND
INTEREST HOLDERS. AT THIS TIME, THE PLAN PROPONENTS BELIEVE THAT THE
PLAN AND RELATED TRANSACTIONS REPRESENT THE BEST ALTERNATIVE FOR
ACCOMPLISHING THE DEBTOR’S OVERALL RESTRUCTURING OBJECTIVES. THE
PLAN PROPONENTS THEREFORE STRONGLY RECOMMEND THAT ALL HOLDERS OF
CLAIMS WHOSE VOTES ARE BEING SOLICITED SUBMIT BALLOTS TO ACCEPT THE
PLAN BY RETURNING THEIR BALLOTS SO AS TO BE ACTUALLY RECEIVED BY THE
NOTICE AND CLAIMS AGENT NO LATER THAN [MAY 19] AT 4:00 P.M. (PREVAILING
EASTERN TIME) PURSUANT TO THE INSTRUCTIONS SET FORTH HEREIN AND ON
THE BALLOTS.

STRATEGIC CAPITAL ADVISORY SERVICES, LLC, ONE OF THE DEBTOR’S LARGEST
CREDITORS SUPPORTS THE PLAN.

     SPECIAL NOTICE REGARDING FEDERAL AND STATE SECURITIES LAWS

        The Plan has not been approved or disapproved by the United States Securities and
Exchange Commission (the “SEC”) or any state regulatory authority and neither the SEC nor any
state regulatory authority has passed upon the accuracy or adequacy of the information contained
in this Disclosure Statement or the Plan. Any representation to the contrary is a criminal offense.

                                          DISCLAIMER

        This Disclosure Statement contains summaries of certain provisions of the Plan and certain
other documents and financial information. The information included in this Disclosure Statement
is provided solely for the purpose of soliciting acceptances of the Plan and should not be relied
upon for any purpose other than to determine whether and how to vote on the Plan. All holders of
Claims entitled to vote to accept or reject the Plan are advised and encouraged to read this
Disclosure Statement and the Plan in their entirety before voting to accept or reject the Plan. While
the Debtor believes that these summaries are fair and accurate, the summaries of the financial
information and the documents that are attached to, or incorporated by reference in, this Disclosure
Statement are qualified in their entirety by reference to such information and documents. In the
event of any inconsistency or discrepancy between a description in this Disclosure Statement, on
the one hand, and the terms and provisions of the Plan or the financial information and documents


                                                -iii-
12736267/1
12736267/1
               Case 21-10526-KBO          Doc 8     Filed 03/07/21      Page 5 of 48




incorporated in this Disclosure Statement by reference, on the other hand, the Plan or the financial
information and documents, as applicable, shall govern for all purposes.

        Except as otherwise provided in the Plan or in accordance with applicable law, the Debtor
is under no duty to update or supplement this Disclosure Statement. The Bankruptcy Court’s
approval of this Disclosure Statement does not constitute a guarantee of the accuracy or
completeness of the information contained herein or the Bankruptcy Court’s endorsement of the
merits of the Plan. The statements and financial information contained in this Disclosure
Statement have been made as of the date hereof unless otherwise specified. Holders of Claims or
Interests reviewing the Disclosure Statement should not assume at the time of such review that
there have been no changes in the facts set forth in this Disclosure Statement since the date of this
Disclosure Statement. No holder of a Claim or Interest should rely on any information,
representations, or inducements that are not contained in or are inconsistent with the information
contained in this Disclosure Statement, the documents attached to this Disclosure Statement, and
the Plan. This Disclosure Statement does not constitute legal, business, financial, or tax advice.
Any Person or Entity desiring any such advice should consult with their own advisors.
Additionally, this Disclosure Statement has not been approved or disapproved by the Bankruptcy
Court, the SEC, or any securities regulatory authority of any state under Blue Sky Laws.

        Regarding contested matters, adversary proceedings, and other pending, threatened, or
potential litigation or other actions, this Disclosure Statement does not constitute, and may not be
construed as, an admission of fact, liability, stipulation, or waiver by the Debtor or any other party,
but rather as a statement made in the context of settlement negotiations in accordance with Rule
408 of the Federal Rules of Evidence and any analogous state or foreign laws or rules. As such,
this Disclosure Statement shall not be admissible in any non-bankruptcy proceeding involving the
Debtor or any other party in interest, nor shall it be construed to be conclusive advice on the tax,
securities, financial, or other effects of the Plan to holders of Claims against, or Interests in, the
Debtor or any other party in interest. Please refer to Article VIII of this Disclosure Statement,
entitled “Risk Factors” for a discussion of certain risk factors that holders of Claims voting on the
Plan should consider.

        Except as otherwise expressly set forth herein, all information, representations, or
statements contained herein have been provided by the Debtor. No person is authorized by the
Debtor in connection with this Disclosure Statement, the Plan, or the Solicitation to give any
information or to make any representation or statement regarding this Disclosure Statement, the
Plan, or the Solicitation, in each case, other than as contained in this Disclosure Statement and the
exhibits attached hereto or as otherwise incorporated herein by reference or referred to herein. If
any such information, representation, or statement is given or made, it may not be relied upon as
having been authorized by the Debtor.

        You are encouraged to read the Plan and this Disclosure Statement in its entirety, including
Article VII, entitled “Risk Factors,” before submitting your ballot to vote on the Plan.



       If the Plan is confirmed by the Bankruptcy Court and the Effective Date occurs, all holders
of Claims and Interests (including those holders of Claims who do not submit ballots to accept or
                                                 -iv-
12736267/1
12736267/1
               Case 21-10526-KBO          Doc 8     Filed 03/07/21     Page 6 of 48




reject the Plan, who vote to reject the Plan, or who are not entitled to vote on the Plan) will be
bound by the terms of the Plan and the Restructuring Transactions contemplated thereby.

        This Disclosure Statement may contain certain forward-looking statements, all of which
are based on various estimates and assumptions. Such forward-looking statements are subject to
inherent uncertainties and to a wide variety of significant business, economic, and competitive
risks, including, but not limited to, those summarized herein. When used in this Disclosure
Statement, the words “anticipate,” “believe,” “estimate,” “will,” “may,” “intend,” and “expect”
and similar expressions generally identify forward-looking statements. Although the Debtor
believes that its plans, intentions, and expectations reflected in the forward-looking statements are
reasonable, they cannot be sure that they will be achieved. These statements are only predictions
and are not guarantees of future performance or results. Forward-looking statements are subject
to risks and uncertainties that could cause actual results to differ materially from those
contemplated by a forward-looking statement. All forward-looking statements attributable to the
Debtor or Persons or Entities acting on its behalf are expressly qualified in their entirety by the
cautionary statements set forth in this Disclosure Statement. Forward-looking statements speak
only as of the date on which they are made. Except as required by law, the Debtor expressly
disclaim any obligation to update any forward-looking statement, whether as a result of new
information, future events, or otherwise.

                           [Remainder of page intentionally left blank.]




                                                  -v-
12736267/1
12736267/1
                   Case 21-10526-KBO                      Doc 8          Filed 03/07/21               Page 7 of 48




                                                  TABLE OF CONTENTS

                                                                                                                                           Page

I.       INTRODUCTION ...............................................................................................................1

II.      PRELIMINARY STATEMENT .........................................................................................1

III.     QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE
         STATEMENT AND PLAN.................................................................................................2

         A.        What is chapter 11? ..................................................................................................2
         B.        Why is the Debtor sending me this Disclosure Statement? .....................................2
         C.        Am I entitled to vote on the Plan? ...........................................................................2
         D.        What will I receive from the Debtor if the Plan is consummated? ..........................3
         E.        What will I receive from the Debtor if I hold an Allowed Administrative
                   Claim or a Priority Tax Claim? ................................................................................5
         F.        Are any regulatory approvals required to consummate the Plan? ...........................6
         G.        What happens to my recovery if the Plan is not confirmed or does not go
                   effective? ..................................................................................................................6
         H.        If the Plan provides that I get a distribution, do I get it upon Confirmation
                   or when the Plan goes effective, and what is meant by “Confirmation,”
                   “Effective Date,” and “Consummation?” ................................................................6
         I.        What are the sources of Cash and other consideration required to fund the
                   Plan? .........................................................................................................................6
         J.        Is there potential litigation related to the Plan? .......................................................7
         K.        Will the final amount of Allowed General Unsecured Claims affect the
                   recovery of holders of Allowed General Unsecured Claims under the
                   Plan? .........................................................................................................................7
         L.        How will the preservation of the Causes of Action affect my recovery
                   under the Plan? .........................................................................................................7
         M.        Will there be releases and exculpation granted to parties in interest as part
                   of the Plan? ..............................................................................................................8
         N.        What is the deadline to vote on the Plan? ..............................................................13
         O.        How do I vote for or against the Plan? ..................................................................13
         P.        Why is the Bankruptcy Court holding a Confirmation Hearing? ..........................13
         Q.        What is the purpose of the Confirmation Hearing? ...............................................13
         R.        What is the effect of the Plan on the Debtor’s ongoing businesses? .....................14
         S.        Will any party have significant influence over the corporate governance
                   and operations of the Reorganized Debtor? ...........................................................14
         T.        Who do I contact if I have additional questions with respect to this
                   Disclosure Statement or the Plan? .........................................................................14
         U.        Does the Debtor recommend voting in favor of the Plan?.....................................15

IV.      THE DEBTOR’S PLAN ....................................................................................................15

         A.        The Plan .................................................................................................................15


                                                                    -vi-
12736267/1
                   Case 21-10526-KBO                     Doc 8         Filed 03/07/21              Page 8 of 48




V.       THE DEBTOR’S CORPORATE HISTORY, STRUCTURE, AND BUSINESS
         OVERVIEW ......................................................................................................................19

         A.        Medley’ Business and Organizational Structure....................................................19
         B.        The Debtor’s Prepetition Capital Structure............................................................21
         C.        Events Leading to the Filing of the Chapter 11 Case and the Debtor’s
                   Proposed Chapter 11 Plan And Solicitation Procedures ........................................24

VI.      MATERIAL DEVELOPMENTS AND ANTICIPATED EVENTS OF THE
         CHAPTER 11 CASE .........................................................................................................25

         A.        First Day Relief ......................................................................................................25
         B.        Professional Retention ...........................................................................................26

VII.     RISK FACTORS ...............................................................................................................26

         A.        Bankruptcy Law Considerations ............................................................................26
         B.        Risks Related to Recoveries under the Plan ..........................................................30
         C.        Risks Related to the Debtor’s and the Reorganized Debtor’s Business and
                   MDLY Stock ..........................................................................................................31

VIII.    SOLICITATION AND VOTING PROCEDURES ...........................................................31

         A.        Holders of Claims Entitled to Vote on the Plan.....................................................31
         B.        Voting Record Date ...............................................................................................32
         C.        Voting on the Plan .................................................................................................32
         D.        Ballots Not Counted...............................................................................................34

IX.      CONFIRMATION OF THE PLAN...................................................................................34

         A.        Requirements for Confirmation of the Plan ...........................................................34
         B.        Best Interests of Creditors/Liquidation Analysis ...................................................34
         C.        Feasibility...............................................................................................................35
         D.        Acceptance by Impaired Classes ...........................................................................35
         E.        Confirmation Without Acceptance by All Impaired Classes .................................36

X.       CERTAIN SECURITIES LAW MATTERS .....................................................................37

         A.        Issuance of Securities under the Plan.....................................................................37
         B.        Subsequent Transfers .............................................................................................37

XI.      CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ..........39

XII.     RECOMMENDATION .....................................................................................................39




                                                                  -vii-
12736267/1
                   Case 21-10526-KBO              Doc 8     Filed 03/07/21   Page 9 of 48




                                                    EXHIBITS 3

EXHIBIT A          Plan of Reorganization
EXHIBIT B          Liquidation Analysis
EXHIBIT C          Valuation Analysis
EXHIBIT D          Debtor’s 10-K
EXHIBIT E          Medley Management’s 10-K




3
    Each Exhibit is incorporated herein by reference.

                                                        -viii-
12736267/1
                Case 21-10526-KBO              Doc 8      Filed 03/07/21        Page 10 of 48




I.       INTRODUCTION

        Medley LLC (the “Debtor”), as debtor and debtor in possession in this Chapter 11 Case,
and Medley Management, collectively as Plan Proponents submit this Disclosure Statement,
pursuant to section 1125 of the Bankruptcy Code, to holders of Claims against and Interests in the
Debtor in connection with the solicitation of votes for acceptance of the Plan. 1 A copy of the Plan
is attached hereto as Exhibit A and incorporated herein by reference.

II.      PRELIMINARY STATEMENT

        The Debtor is headquartered in New York City and incorporated in Delaware. The Debtor
was formed on October 27, 2010 in connection with a reorganization of the Company’s corporate
structure. The Debtor is the direct subsidiary of Medley Management, a public company traded
on the New York Stock Exchange under the symbol, “MDLY.” As discussed in more detail below,
MDLY owns approximately 98% of the membership interests of the Debtor and is its sole
managing member. 2

        The Company, founded in 2006, operates an alternative asset management firm offering
yield solutions to retail and institutional investors. The Company focuses its business on credit-
related investment strategies, historically originating senior secured loans to private middle market
companies in the United States that have revenues between $50 million and $1 billion. As of the
Petition Date, the Company has approximately $1.3 billion in Fee Earning Assets Under
Management (“FEAUM”). 3

       The Company generated approximately $31,700,000 in revenue in 2020 and the Debtor
had approximately $5,422,369 in assets and, as discussed more fully below, approximately
$140,752,116 in liabilities as of the end of 2020.

        As discussed in more detail below, several factors resulted in a liquidity strain that
adversely impacted the Debtor’s ability to service the interest obligations owing on the Notes. As
a result, on January 7, 2021, the Company engaged B. Riley Securities Inc. (the Debtor’s proposed
investment banker and financial advisor) to assist in analyzing various strategic financial
alternatives to address its capital structure, including restructuring the capital structure and other
contractual obligations, with a particularized focus on the Notes Claims. The Debtor considered
a number of alternatives, including an out-of-court exchange offer of debt for cash, debt for debt,
debt for equity, or a combination thereof. However, the Debtor ultimately determined that due to
the retail nature of the bonds, an out-of-court restructuring would be largely unworkable and
ultimately pivoted to the proposed reorganization of the Notes Claims pursuant to the Bankruptcy
Code.



1
   Capitalized terms used but not otherwise defined in this Disclosure Statement have the meanings ascribed to such
terms in the Plan. The summary of the Plan provided herein is qualified in its entirety by reference to the Plan.
In the case of any inconsistency between this Disclosure Statement and the Plan, the Plan will govern.
2
   MDLY was incorporated on June 13, 2014 and commenced operations on September 29, 2014 upon completion of
its initial public offering (“IPO”).
3
   The Debtor calculates its FEAUM on a quarterly basis. The Debtor’s estimated FEAUM as of the Petition Date is
based on the most recent quarterly calculation as of the end of 2020.


12736267/1
              Case 21-10526-KBO          Doc 8     Filed 03/07/21      Page 11 of 48




        The structure of the Plan proposed by the Plan Proponents is critical to the success of this
Chapter 11 Case and maximizing value for all stakeholders. The proposed Plan will avoid a change
of control and therefore allow the Company to maintain its client base and properly restructure its
business and operations during and after this Chapter 11 Case.

III.     QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT
         AND PLAN

         A.    What is chapter 11?

       Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. In
addition to permitting debtor rehabilitation, chapter 11 promotes equality of treatment for creditors
and similarly situated equity interest holders, subject to the priority of distributions prescribed by
the Bankruptcy Code.

       The commencement of a chapter 11 case creates an estate that comprises all of the legal
and equitable interests of the debtor as of the date the chapter 11 case is commenced. The
Bankruptcy Code provides that the debtor may continue to operate its business and remain in
possession of its property as a “debtor in possession.”

        Consummating a chapter 11 plan is the principal objective of a chapter 11 case. A
bankruptcy court’s confirmation of a plan binds the debtor, any person acquiring property under
the plan, any creditor or equity interest holder of the debtor, and any other entity as may be ordered
by the bankruptcy court. Subject to certain limited exceptions, the order issued by a bankruptcy
court confirming a plan provides for the treatment of the debtor’s liabilities in accordance with the
terms of the confirmed plan.

         B.    Why is the Debtor sending me this Disclosure Statement?

        The Debtor is seeking to obtain Bankruptcy Court approval of the Plan. Before soliciting
acceptances of the Plan, section 1125 of the Bankruptcy Code requires a debtor to prepare a
disclosure statement containing adequate information of a kind, and in sufficient detail, to enable
a hypothetical reasonable investor to make an informed judgment regarding acceptance of a plan
and to share such disclosure statement with all holders of claims whose votes on the plan are being
solicited. This Disclosure Statement is being submitted in accordance with these requirements.

         C.    Am I entitled to vote on the Plan?

        Your ability to vote on, and your distribution under, the Plan, if any, depends on what type
of Claim you hold and whether you held that Claim as of the Voting Record Date (as defined
herein). Each category of holders of Claims or Interests, as set forth in Article III of the Plan
pursuant to section 1122(a) of the Bankruptcy Code, is referred to as a “Class.” Each Class’s
respective voting status is set forth below:




                                                 -2-
12736267/1
                   Case 21-10526-KBO             Doc 8      Filed 03/07/21        Page 12 of 48




           Class           Claims and Interests                 Status     Voting Rights
           Class 1         Secured Claims                       Unimpaired Not Entitled to Vote
                                                                           (Presumed to Accept)
           Class 2         Other Priority Claims                Unimpaired Not Entitled to Vote
                                                                           (Presumed to Accept)
           Class 3         Notes Claims                         Impaired   Entitled to Vote
           Class 4         Strategic Claim                      Impaired         Entitled to Vote
           Class 5         General Unsecured Claims             Impaired         Entitled to Vote
           Class 6         Intercompany Claims                  Unimpaired / Not Entitled to Vote
                                                                Impaired     (Presumed to Accept or
                                                                             Deemed to Reject)
           Class 7         Interests                            Unimpaired Not Entitled to Vote
                                                                             (Presumed to Accept)

           D.       What will I receive from the Debtor if the Plan is consummated?

        The following chart provides a summary of the anticipated recovery to holders of Claims
or Interests under the Plan. Any estimates of Claims or Interests in this Disclosure Statement may
materially vary from the final amounts allowed by the Bankruptcy Court. Your ability to receive
distributions under the Plan depends upon the ability of the Debtor to obtain Confirmation and
meet the conditions necessary to consummate the Plan.

     THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW ARE
ESTIMATES ONLY AND THEREFORE ARE SUBJECT TO CHANGE. FOR A
COMPLETE DESCRIPTION OF THE DEBTOR’S CLASSIFICATION AND
TREATMENT OF CLAIMS AND INTERESTS, REFERENCE SHOULD BE MADE TO
THE ENTIRE PLAN. 4




4
    The recoveries set forth below may materially change based upon various factors.

                                                          -3-
12736267/1
                  Case 21-10526-KBO            Doc 8      Filed 03/07/21         Page 13 of 48



                                    SUMMARY OF EXPECTED RECOVERIES

 Class       Claim/Equity      Treatment of Claim/Equity Interest                     Projected    Projected
             Interest                                                                 Amount of    Recovery Under
                                                                                      Claims (in   the Plan
                                                                                      millions)
 1           Secured Claims    Each holder of an Allowed Secured Claim shall          $0           100%
                               receive, at the option of the Debtor and in its sole
                               discretion:
                               (i) payment in full in Cash of its Allowed Secured
                                     Claim;
                               (ii) the collateral securing its Allowed Secured
                                     Claim;
                               (iii) Reinstatement of its Allowed Secured Claim;
                                     or
                               (iv) such other treatment rendering its Allowed
                                     Secured Claim Unimpaired in accordance with
                                     section 1124 of the Bankruptcy Code.

 2           Other Priority    Each holder of an Allowed Other Priority Claim      $0              100%
             Claims            shall receive treatment in a manner consistent with
                               section 1129(a)(9) of the Bankruptcy Code.

 3           Notes Claims      On the Effective Date, each holder of an Allowed $122.595           22.4% / 16.8% /
                               Notes Claim shall receive:                                          5%
                               (i) If such holder votes to accept the Plan: 0.600
                                     shares of newly issued MDLY Stock for each
                                     $25 principal amount of 2024 Notes and/or
                                     2026 Notes held by such holder;
                               (ii) If such holder does not take any action and
                                     does not vote on the Plan: 0.450 shares of
                                     newly issued MDLY Stock for each $25
                                     principal amount of 2024 Notes and/or 2026
                                     Notes held by such holder; or
                               (iii) If such holder elects to Opt-Out of the Third
                                     Party Release contained in Article VIII of the
                                     Plan and/or votes to reject the Plan, the lesser
                                     of: (x) 0.134 shares of newly issued MDLY
                                     Stock for each $25 principal amount of 2024
                                     Notes and/or 2026 Notes held by such holder;
                                     or (y) a pro rata share of the Rejecting
                                     Noteholder Pool.

 4           Strategic Claim   The holder of the Allowed Strategic Claim shall        $7.7         60.3%
                               receive: (i) 218,182 shares of newly issued MDLY
                               Stock; (ii) $350,000 in Cash on the Effective Date
                               or as soon as practicable thereafter; and (iii) a
                               secured promissory note, the form of which will be
                               negotiated between the parties prior to the
                               Confirmation Hearing, which provides for 10
                               consecutive quarterly payments of $225,000 in
                               Cash, commencing on the last Business Day of the
                               first full calendar quarter following the Effective
                               Date.



                                                        -4-
12736267/1
                   Case 21-10526-KBO             Doc 8      Filed 03/07/21         Page 14 of 48



 Class       Claim/Equity       Treatment of Claim/Equity Interest                   Projected     Projected
             Interest                                                                Amount of     Recovery Under
                                                                                     Claims (in    the Plan
                                                                                     millions)
 5           General Unsecured Each holder of an Allowed General Unsecured           [●]           [●] / 100%
             Claims            Claim shall receive, at the option of the Debtor:
                               (i) the lesser of: the amount of its Allowed
                                    General Unsecured Claim in Cash; or its pro
                                    rata share of the General Unsecured Claims
                                    Pool; or
                               (ii) Reinstatement.

 6           Intercompany       Each Allowed Intercompany Claim shall be, at the N/A               0% / 100%
             Claims             option of the Debtor, either:
                                (i) Reinstated; or
                                (ii) canceled, released, and extinguished and
                                     without any distribution at the Debtor’s
                                     election and in its sole discretion.

 7           Interests          Each holder of an Interest shall retain such Interest. N/A         100%


         E.         What will I receive from the Debtor if I hold an Allowed Administrative Claim
                    or a Priority Tax Claim?

       In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
Professional Claims, and Priority Tax Claims have not been classified and, thus, are excluded from
the Classes of Claims or Interests set forth in Article III of the Plan.

                    1.      Administrative Claims

        Administrative Claims will be satisfied as set forth in Article II.A of the Plan, as
summarized herein. Unless otherwise agreed to by the holder of an Allowed Administrative Claim
and the Debtor or the Reorganized Debtor, as applicable, each holder of an Allowed Administrative
Claim (other than holders of Professional Claims and Claims for fees and expenses pursuant to
section 1930 of chapter 123 of title 28 of the United States Code) will receive in full and final
satisfaction of its Administrative Claim an amount of Cash equal to the amount of such Allowed
Administrative Claim in accordance with the following: (1) if an Administrative Claim is Allowed
on or prior to the Effective Date, on the Effective Date or as soon as reasonably practicable
thereafter (or, if not then due, when such Allowed Administrative Claim is due or as soon as
reasonably practicable thereafter); (2) if such Administrative Claim is not Allowed as of the
Effective Date, no later than thirty (30) days after the date on which an order allowing such
Administrative Claim becomes a Final Order, or as soon as reasonably practicable thereafter; (3)
if such Allowed Administrative Claim is based on liabilities incurred by the Debtor in the ordinary
course of their business after the Petition Date in accordance with the terms and conditions of the
particular transaction giving rise to such Allowed Administrative Claim without any further action
by the holders of such Allowed Administrative Claim; (4) at such time, and upon such terms, as
may be agreed upon by such holder and the Debtor or the Reorganized Debtor, as applicable; or
(5) at such time, and upon such terms, as set forth in an order of the Bankruptcy Court.


                                                          -5-
12736267/1
              Case 21-10526-KBO           Doc 8     Filed 03/07/21      Page 15 of 48




               2.      Priority Tax Claims.

        Priority Tax Claims will be satisfied as set forth in Article II.C of the Plan, as summarized
herein. Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less
favorable treatment, in full and final satisfaction, settlement, release, and discharge of and in
exchange for each Allowed Priority Tax Claim, each holder of such Allowed Priority Tax Claim
shall be treated in accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy
Code.

         F.    Are any regulatory approvals required to consummate the Plan?

        There are no known regulatory approvals that are required to consummate the Plan.
However, to the extent any such regulatory approvals or other authorizations, consents, rulings, or
documents are necessary to implement and effectuate the Plan, it is a condition precedent to the
Effective Date that they be obtained.

         G.    What happens to my recovery if the Plan is not confirmed or does not go
               effective?

        In the event that the Plan is not confirmed or does not go effective, there is no assurance
that the Debtor will be able to reorganize its business. It is possible that any alternative may
provide holders of Claims with less than they would have received pursuant to the Plan. For a
more detailed description of the consequences of an extended chapter 11 case, or of a liquidation
scenario, see Article B of this Disclosure Statement, entitled “Best Interests of
Creditors/Liquidation Analysis,” and the Liquidation Analysis attached hereto as Exhibit B.

         H.    If the Plan provides that I get a distribution, do I get it upon Confirmation or
               when the Plan goes effective, and what is meant by “Confirmation,” “Effective
               Date,” and “Consummation?”

        “Confirmation” of the Plan refers to approval of the Plan by the Bankruptcy Court.
Confirmation of the Plan does not guarantee that you will receive the distribution indicated under
the Plan. After Confirmation of the Plan by the Bankruptcy Court, there are conditions that need
to be satisfied or waived so that the Plan can go effective. Initial distributions to holders of Allowed
Claims will only be made on the date the Plan becomes effective—the “Effective Date”—or as
soon as reasonably practicable thereafter, as specified in the Plan. See Article X of this Disclosure
Statement, entitled “Confirmation of the Plan,” for a discussion of the conditions precedent to
consummation of the Plan.

         I.    What are the sources of Cash and other consideration required to fund the
               Plan?

       The Debtor and the Reorganized Debtor, as applicable, shall fund distributions under the
Plan with: (1) Cash on hand; (2) the Promissory Note; and (3) the issuance of MDLY Stock.




                                                  -6-
12736267/1
              Case 21-10526-KBO           Doc 8     Filed 03/07/21     Page 16 of 48




         J.    Is there potential litigation related to the Plan?

        Parties in interest may object to the approval of this Disclosure Statement and may also
object to Confirmation of the Plan, which objections potentially could give rise to litigation. See
Article VIII.C.10 of this Disclosure Statement, entitled “The Reorganized Debtor May Be
Adversely Affected by Potential Litigation, Including Litigation Arising Out of the Chapter 11
Case.”

       In the event that it becomes necessary to confirm the Plan over the rejection of certain
Classes, the Debtor may seek confirmation of the Plan notwithstanding the dissent of such rejecting
Classes. The Bankruptcy Court may confirm the Plan pursuant to the “cramdown” provisions of
the Bankruptcy Code, which allow the Bankruptcy Court to confirm a plan that has been rejected
by an impaired Class if it determines that the Plan satisfies section 1129(b) of the Bankruptcy
Code. See Article E of this Disclosure Statement, entitled “Confirmation Without Acceptance by
All Impaired Classes.”

         K.    Will the final amount of Allowed General Unsecured Claims affect the
               recovery of holders of Allowed General Unsecured Claims under the Plan?

        Although the Debtor’s estimate of Allowed General Unsecured Claims is generally the
result of the Debtor’s and its advisors’ analysis of reasonably available information as of the date
hereof, the amount of potential Allowed General Unsecured Claims actually asserted against the
Debtor may be higher or lower than the Debtor’s estimate provided herein, which difference could
be material and could materially affect Class 5 recoveries. The projected amount of General
Unsecured Claims set forth herein is subject to change.

        As of the Petition Date, the Debtor was a party to certain litigation matters that arose in the
ordinary course of operating its business, and could become a party to additional litigation in the
future. Although the Debtor has disputed, is disputing, or will dispute in the future the amounts
asserted by such litigants, to the extent these parties are ultimately entitled to a higher amount than
is reflected in the amounts estimated by the Debtor herein, the total amount of Allowed General
Unsecured Claims could change and materially affect Class 5 recoveries.

        The Debtor may also reject Executory Contracts and Unexpired Leases, which may result
in parties asserting General Unsecured Claims for rejection damages. Finally, the Debtor may
object to certain proofs of claim, and any such objections ultimately could cause the total amount
of Allowed General Unsecured Claims to change, and could materially affect Class 5 recoveries.



         L.    How will the preservation of the Causes of Action affect my recovery under
               the Plan?

       The Plan provides for the retention of all Causes of Action other than those that are
expressly waived, relinquished, exculpated, released, compromised, or settled.

        In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII
hereof, the Debtor or Reorganized Debtor, as applicable, shall retain and may enforce all rights to

                                                  -7-
12736267/1
              Case 21-10526-KBO          Doc 8     Filed 03/07/21    Page 17 of 48




commence and pursue, as appropriate, any and all Causes of Action of the Debtor, whether arising
before or after the Petition Date, including any actions specifically enumerated in the Schedule of
Retained Causes of Action, and the Reorganized Debtor’s rights to commence, prosecute, or settle
such Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date,
other than the Causes of Action released by the Debtor pursuant to the releases and exculpations
contained in the Plan, including in Article VIII of the Plan, which shall be deemed released and
waived by the Debtor and the Reorganized Debtor as of the Effective Date.

       The Reorganized Debtor may pursue such retained Causes of Action, as appropriate, in
accordance with the best interests of the Reorganized Debtor. No Entity (other than the Released
Parties) may rely on the absence of a specific reference in the Plan, the Plan Supplement, the
Disclosure Statement, or Confirmation Order, to any Cause of Action against it as any
indication that the Debtor or the Reorganized Debtor, as applicable, will not pursue any and
all available Causes of Action of the Debtor against it. The Debtor and the Reorganized
Debtor expressly reserve all rights to prosecute any and all Causes of Action against any
Entity, except as otherwise expressly provided in the Plan, including Article VIII of the Plan.
Unless any Causes of Action of the Debtor against an Entity are expressly waived, relinquished,
exculpated, released, compromised, or settled in the Plan or a Final Order, the Reorganized Debtor
expressly reserves all Causes of Action, for later adjudication, and, therefore, no preclusion
doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of
Action upon, after, or as a consequence of the Confirmation or Consummation.

        The Reorganized Debtor reserves and shall retain such Causes of Action of the Debtor
notwithstanding the rejection or repudiation of any Executory Contract or Unexpired Lease during
the Chapter 11 Case or pursuant to the Plan. In accordance with section 1123(b)(3) of the
Bankruptcy Code, any Causes of Action that the Debtor may hold against any Entity shall vest in
the Reorganized Debtor, except as otherwise expressly provided in the Plan, including Article VIII
of the Plan. The Reorganized Debtor, through its authorized agents or representatives, shall retain
and may exclusively enforce any and all such Causes of Action. The Reorganized Debtor shall
have the exclusive right, authority, and discretion to determine and to initiate, file, prosecute,
enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any such Causes
of Action and to decline to do any of the foregoing without the consent or approval of any third
party or further notice to or action, order, or approval of the Bankruptcy Court.

         M.    Will there be releases and exculpation granted to parties in interest as part of
               the Plan?

        Yes, the Plan proposes to release the Released Parties and to exculpate the Exculpated
Parties. The Debtor’s releases, third-party releases, and exculpation provisions included in the
Plan are an integral part of the Debtor’s overall restructuring efforts.

        The Plan provides for releases for the Debtor, the Reorganized Debtor, and the Notes
Trustee, and each such Entity’s current and former Affiliates and subsidiaries, and such Entities’
and their current and former Affiliates’ and subsidiaries’ current and former directors, managers,
officers, equity holders (regardless of whether such interests are held directly or indirectly),
predecessors, successors, and assigns, subsidiaries, and each of their respective current and former

                                                 -8-
12736267/1
              Case 21-10526-KBO           Doc 8     Filed 03/07/21     Page 18 of 48




equity holders, officers, directors, managers, principals, members, employees, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals.

        The Plan provides exculpation for (a) the Debtor; (b) any official committees appointed in
the Chapter 11 Case and each of their respective members; (c) the Notes Trustee; and (d) with
respect to each of the foregoing, such Entity and its current and former Affiliates, and such Entity’s
and its current and former Affiliates’ current and former equity holders, subsidiaries, officers,
directors, managers, principals, members, employees, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and
other professionals, each in their capacity as such.

       The Released Parties and the Exculpated Parties have made substantial and valuable
contributions to the Debtor’s restructuring through efforts to negotiate and implement the Plan,
and/or contributing new value to help fund the Plan, which will maximize and preserve the going-
concern value of the Debtor for the benefit of all parties in interest. Accordingly, each of the
Released Parties and the Exculpated Parties warrants the benefit of the release and exculpation
provisions.

      IMPORTANTLY, THE FOLLOWING PARTIES ARE INCLUDED IN THE
DEFINITION OF “RELEASING PARTIES” AND WILL BE DEEMED TO HAVE
EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND
COLLECTIVELY RELEASED AND DISCHARGED ALL CLAIMS AND CAUSES OF
ACTION AGAINST THE DEBTOR AND THE RELEASED PARTIES: ALL HOLDERS
OF CLAIMS OR INTERESTS WHO DO NOT (X) VALIDLY OPT OUT OF THE
RELEASES CONTAINED IN THE PLAN, (Y) FILE AN OBJECTION TO THE
RELEASES CONTAINED IN THE PLAN BY THE PLAN OBJECTION DEADLINE, OR
(Z) TIMELY VOTE TO REJECT THE PLAN. THE RELEASES ARE AN INTEGRAL
ELEMENT OF THE PLAN.

        The Debtor believes that the releases and exculpations in the Plan are necessary and
appropriate and meet the requisite legal standard promulgated by the United States Court of
Appeals for the Third Circuit. Moreover, the Debtor will present evidence at the Confirmation
Hearing to demonstrate the basis for and propriety of the releases and exculpation provisions. The
release, exculpation, and injunction provisions that are contained in the Plan are copied in pertinent
part below.

               1.      Release of Liens.

        Except as otherwise provided in the Plan, the Confirmation Order, or in any contract,
instrument, release, or other agreement or document created, or entered into, pursuant to the Plan,
on the Effective Date and concurrently with the applicable distributions made pursuant to the Plan
and, in the case of a Secured Claim, satisfaction in full of the portion of the Secured Claim that is
Allowed as of the Effective Date, except for Secured Claims that the Debtor elects to Reinstate in
accordance with the Plan, all mortgages, deeds of trust, Liens, pledges, or other security interests
against any property of the Estate shall be fully released and discharged, and all of the right, title,
and interest of any holder of such mortgages, deeds of trust, Liens, pledges, or other security

                                                  -9-
12736267/1
              Case 21-10526-KBO          Doc 8     Filed 03/07/21     Page 19 of 48




interests shall revert to the Reorganized Debtor and its successors and assigns. Any holder of such
Secured Claim (and the applicable agents for such holder) shall be authorized and directed, at the
sole cost and expense of the Reorganized Debtor, to release any collateral or other property of the
Debtor (including any cash collateral and possessory collateral), held by such holder (and the
applicable agents for such holder), and to take such actions as may be reasonably requested by the
Debtor or Reorganized Debtor, as applicable, to evidence the release of such Liens and/or security
interests, including the execution, delivery, and filing or recording of such releases. The
presentation or filing of the Confirmation Order to or with any federal, state, provincial, or local
agency, records office, or department shall constitute good and sufficient evidence of, but shall not
be required to effect, the termination of such Liens.

        To the extent that any holder of a Secured Claim that has been satisfied or discharged in
full pursuant to the Plan, or any agent for such holder, has filed or recorded publicly any Liens
and/or security interests to secure such holder’s Secured Claim, then as soon as practicable on or
after the Effective Date, such holder (or the agent for such holder) shall take any and all steps
requested by the Debtor or the Reorganized Debtor, as applicable, that are necessary or desirable
to record or effectuate the cancellation and/or extinguishment of such Liens and/or security
interests, including the making of any applicable filings or recordings, and the Debtor or
Reorganized Debtor, as applicable, shall be entitled to make any such filings or recordings on such
holder’s behalf.

               2.      Releases by the Debtor.

       Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed released and
discharged by the Debtor, the Reorganized Debtor, and its Estate from any and all claims
and Causes of Action, whether known or unknown, including any derivative claims, asserted
on behalf of the Debtor, that the Debtor, the Reorganized Debtor, or its Estate would have
been legally entitled to assert in their own right (whether individually or collectively) or on
behalf of the holder of any Claim against, or Interest in, the Debtor or other Entity, or that
any holder of any Claim against, or Interest in, the Debtor or other Entity could have
asserted on behalf of the Debtor, based on or relating to or in any manner arising from in
whole or in part, the Debtor, the Debtor’s in- or out-of-court restructuring efforts, any
Avoidance Actions, intercompany transactions, the Disclosure Statement, the Plan, the Plan
Supplement, or any Restructuring Transaction, the Chapter 11 Case, the filing of the
Chapter 11 Case, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of
securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date. Notwithstanding anything to the
contrary in the foregoing, the releases set forth above do not release (a) any post-Effective
Date obligations of any Person or Entity under the Plan, any post-Effective Date transaction
contemplated by the Restructuring Transactions, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the Plan
or the Restructuring Transactions or (b) any individual from any Claim or Cause of Action
related to an act or omission that is determined in a Final Order by a court of competent
jurisdiction to have constituted actual fraud or willful misconduct.

                                                 -10-
12736267/1
             Case 21-10526-KBO        Doc 8     Filed 03/07/21    Page 20 of 48




        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each
of the related provisions and definitions contained in the Plan, and further, shall constitute
the Bankruptcy Court’s finding that the Debtor Release is: (a) in exchange for the good and
valuable consideration provided by the Releasing Parties, including, without limitation, the
Releasing Parties’ contribution to facilitating the Restructuring Transactions and
implementing the Plan; (b) a good faith settlement and compromise of the Claims released
by the Debtor Release; (c) in the best interests of the Debtor and all holders of Claims and
Interests; (d) fair, equitable, and reasonable; (e) given and made after due notice and
opportunity for a hearing; and (f) a bar to any of the Debtor, the Reorganized Debtor, or the
Debtor’s Estate asserting any Claim or Cause of Action released pursuant to the Debtor
Release.

              3.     Releases by the Releasing Parties.

       As of the Effective Date, for good and valuable consideration, each Releasing Party is
deemed to have released and discharged each Released Party from any and all claims and
Causes of Action, whether known or unknown, including any derivative claims, asserted on
behalf of the Debtor, the Reorganized Debtor, or the Estate, that such Entity would have
been legally entitled to assert (whether individually or collectively), based on or relating to
or in any manner arising from in whole or in part, the Debtor, the Debtor’s in- or out-of-
court restructuring efforts, any Avoidance Actions, intercompany transactions, the
Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring Transaction, the
Chapter 11 Case, the filing of the Chapter 11 Case, the pursuit of Confirmation, the pursuit
of Consummation, the administration and implementation of the Plan, including the issuance
or distribution of securities pursuant to the Plan, or the distribution of property under the
Plan or any other related agreement, the operation of the Debtor’s business prior to the
Petition Date, or upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date. Notwithstanding anything to the
contrary in the foregoing, the releases set forth above do not release (a) any post-Effective
Date obligations (including any obligations Reinstated pursuant to the Plan) of any Person
or Entity under the Plan, any post-Effective Date transaction contemplated by the
Restructuring Transactions, or any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan or the Restructuring
Transactions, or (b) any individual from any claim or Cause of Action related to an act or
omission that is determined in a Final Order by a court competent jurisdiction to have
constituted actual fraud or willful misconduct.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference
each of the related provisions and definitions contained in the Plan, and further, shall
constitute the Bankruptcy Court’s finding that the Third-Party Release is: (a) consensual,
(b) essential to the confirmation of the Plan; (c) given in exchange for the good and valuable
consideration provided by the Released Parties; (d) a good faith settlement and compromise
of the Claims released by the Third-Party Release; (e) in the best interests of the Debtor and
its Estate; (f) fair, equitable, and reasonable; (g) given and made after due notice and


                                              -11-
12736267/1
              Case 21-10526-KBO         Doc 8     Filed 03/07/21    Page 21 of 48




opportunity for a hearing; and (h) a bar to any of the Releasing Parties asserting any Claim
or Cause of Action released pursuant to the Third-Party Release.

               4.     Exculpation.

       Except as otherwise specifically provided in the Plan, no Exculpated Party shall have,
or incur, and each Exculpated Party is released and exculpated from any Cause of Action
for any claim related to any act or omission in connection with, relating to, or arising out of,
the Chapter 11 Case, related prepetition transactions, the Disclosure Statement, the Plan, or
any Restructuring Transaction, contract, instrument, release or other agreement or
document created or entered into in connection with the Disclosure Statement, the filing of
the Chapter 11 Case, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance of Securities pursuant
to the Plan, or the distribution of property under the Plan or any other related agreement,
except for claims related to any act or omission that is determined in a Final Order to have
constituted willful misconduct or actual fraud. The Exculpated Parties have, and upon
completion of the Plan shall be deemed to have, participated in good faith and in compliance
with the applicable laws with regard to the solicitation of votes and distribution of
consideration pursuant to the Plan and, therefore, are not, and on account of such
distributions shall not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such
distributions made pursuant to the Plan. Notwithstanding anything to the contrary in the
foregoing, the exculpation set forth above do not exculpate any post-Effective Date
obligations of any party or entity under the Plan, any post-Effective Date transaction
contemplated by the Restructuring Transactions, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the
Plan.

               5.     Injunction.

       Except as otherwise expressly provided in the Plan, or for obligations issued or
required to be paid pursuant to the Plan or the Confirmation Order, all Entities who have
held, hold, or may hold claims or interests that have been released, discharged, or are subject
to exculpation are permanently enjoined, from and after the Effective Date, from taking any
of the following actions against, as applicable, the Debtor, the Reorganized Debtor, the
Exculpated Parties, or the Released Parties: (a) commencing or continuing in any manner
any action or other proceeding of any kind on account of, or in connection with. or with
respect to. any such claims or interests; (b) enforcing, attaching, collecting, or recovering by
any manner or means any judgment, award, decree, or order against such Entities on
account of, or in connection with, or with respect to, any such claims or interests; (c) creating,
perfecting, or enforcing any encumbrance of any kind against such Entities or the property
or the estates of such Entities on account of, or in connection with, or with respect to, any
such claims or interests; (d) asserting any right of setoff, subrogation, or recoupment of any
kind against any obligation due from such Entities or against the property of such Entities
on account of, or in connection with, or with respect to, any such claims or interests unless
such holder has filed a motion requesting the right to perform such setoff on or before the
Effective Date, and notwithstanding an indication of a claim or interest or otherwise that

                                                -12-
12736267/1
               Case 21-10526-KBO         Doc 8     Filed 03/07/21     Page 22 of 48




such holder asserts, has, or intends to preserve any right of setoff pursuant to applicable law
or otherwise; and (e) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with, or with respect to, any such
claims or interests released or settled pursuant to the Plan. Notwithstanding anything to the
contrary in the foregoing, the injunction set forth above does not enjoin the enforcement of
any post-Effective Date obligations of any party or entity under the Plan, any post-Effective
Date transaction contemplated by the Restructuring Transactions, or any document,
instrument, or agreement (including those set forth in the Plan Supplement) executed to
implement the Plan.

       For more detail, see Article VIII of the Plan, entitled “Settlement, Release, Injunction, and
Related Provisions,” which is incorporated herein by reference.

         N.     What is the deadline to vote on the Plan?

         The Voting Deadline is [May 19, 2021], at 4:00 p.m. (prevailing Eastern Time).

         O.     How do I vote for or against the Plan?

        Detailed instructions regarding how to vote on the Plan are contained on the ballots
distributed to holders of Claims that are entitled to vote on the Plan. For your vote to be counted,
your ballot, the master ballot containing your vote and returned by your Nominee, or the “pre-
validated” ballot provided by your Nominee for direct return by you must be properly completed,
executed, and delivered as directed, so that the ballot, master ballot or pre-validated ballot
containing your vote is actually received by the Debtor’s notice and claims agent, Kurtzman
Carson Consultants LLC (the “Notice and Claims Agent”) on or before the Voting Deadline,
i.e. [May 19, 2021], at 4:00 p.m., prevailing Eastern Time. See Article IX of this Disclosure
Statement, entitled, “Solicitation and Voting Procedures” for more information.

         P.     Why is the Bankruptcy Court holding a Confirmation Hearing?

       Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a hearing
on confirmation of the Plan and recognizes that any party in interest may object to Confirmation
of the Plan. All parties in interest will be served notice of the time, date, and location of the
Confirmation Hearing once scheduled.

         Q.     What is the purpose of the Confirmation Hearing?

        The confirmation of a plan of reorganization by a bankruptcy court binds the debtor, any
issuer of securities under a plan of reorganization, any person acquiring property under a plan of
reorganization, any creditor or equity interest holder of a debtor, and any other person or entity as
may be ordered by the Bankruptcy Court in accordance with the applicable provisions of the
Bankruptcy Code. Subject to certain limited exceptions, the order issued by the Bankruptcy Court
confirming a plan of reorganization discharges a debtor from any debt that arose before the
confirmation of such plan of reorganization and provides for the treatment of such debt in
accordance with the terms of the confirmed plan of reorganization.



                                                 -13-
12736267/1
              Case 21-10526-KBO         Doc 8     Filed 03/07/21    Page 23 of 48




       The Confirmation Hearing is scheduled for May [27], 2021, at [10:00 a.m.], prevailing
Eastern Time, or such other time as may be scheduled by the Bankruptcy Court. The Confirmation
Hearing may be adjourned from time to time without further notice. Objections to Confirmation
must be Filed with the Bankruptcy Court, by no later than May [19], 2021, at 4:00 p.m., prevailing
Eastern Time, in accordance with the notice of the Confirmation Hearing that accompanies this
Disclosure Statement and the Disclosure Statement Order incorporated herein by reference.

         R.    What is the effect of the Plan on the Debtor’s ongoing businesses?

        The Debtor is reorganizing under chapter 11 of the Bankruptcy Code. As a result, the
occurrence of the Effective Date means that the Debtor will not be liquidated or forced to go out
of business. Following Confirmation, the Plan will be consummated on the Effective Date, which
is a date that is the first Business Day after the Confirmation Date on which: (1) no stay of the
Confirmation Order is in effect and (2) all conditions to Consummation have been satisfied or
waived (see Article IX of the Plan). On or after the Effective Date, and unless otherwise provided
in the Plan, the Reorganized Debtor may operate its businesses and, except as otherwise provided
by the Plan, may use, acquire, or dispose of property and compromise or settle any Claims,
Interests, or Causes of Action without supervision or approval by the Bankruptcy Court and free
of any restrictions of the Bankruptcy Code or Bankruptcy Rules. Additionally, upon the Effective
Date, all actions contemplated by the Plan will be deemed authorized and approved.

         S.    Will any party have significant influence over the corporate governance and
               operations of the Reorganized Debtor?

        The Plan contemplates that the Managing Member of the Debtor shall continue to serve in
its capacity as Managing Member after the Effective Date and throughout the remainder of its
term. To the extent there is a change in the Managing Member, the identity of any new Managing
Member will be disclosed in the Plan Supplement or prior to the Confirmation Hearing, consistent
with section 1129(a)(5) of the Bankruptcy Code. The Managing Member and each officer of the
Reorganized Debtor shall serve from and after the Effective Date pursuant to the terms of the
Organizational Documents and other constituent documents.

         T.    Who do I contact if I have additional questions with respect to this Disclosure
               Statement or the Plan?

       If you have any questions regarding this Disclosure Statement or the Plan, please contact
the Debtor’s Notice and Claims Agent, Kurtzman Carson Consultants LLC, via one of the
following methods:

              By regular mail, hand delivery, or overnight at:

              Medley Ballot Processing
              c/o Kurtzman Carson Consultants LLC
              222 N. Pacific Coast Highway, Suite 300
              El Segundo, California 90245




                                                -14-
12736267/1
               Case 21-10526-KBO         Doc 8     Filed 03/07/21     Page 24 of 48




               By electronic mail at:
               MedleyInfo@kcccllc.com

               By telephone at:
               (877) 634-7181 (toll free) or (424) 236-7266 (international)
               and request to speak with a member of the Solicitation Team

        Copies of the Plan, this Disclosure Statement, and any other publicly filed documents in
the Chapter 11 Case are available upon written request to the Notice and Claims Agent at the
address above or by downloading the exhibits and documents from the website of the Notice and
Claims Agent at www.kccllc.net/Medley (free of charge) or the Bankruptcy Court’s website at
http://www.deb.uscourts.gov (for a fee).

         U.     Does the Debtor recommend voting in favor of the Plan?

        Yes. The Debtor believes that the Plan provides for a larger distribution to the Debtor’s
creditors and equity holders than would otherwise result from any other available alternative. The
Debtor believes that the Plan, which contemplates a significant deleveraging of the Debtor’s
balance sheet and enables it to emerge from chapter 11 expeditiously, is in the best interest of all
holders of Claims or Interests, and that any other alternatives (to the extent they exist, which is
very unlikely) fail to realize or recognize the value inherent under the Plan.

IV.      THE DEBTOR’S PLAN

         A.     The Plan

         The Plan contemplates the following key terms, among others described herein and therein:

                1.     General Settlement of Claims and Interests

        As discussed herein, and as otherwise provided in the Plan, pursuant to section 1123 of the
Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification,
distributions, releases, and other benefits provided for under the Plan, upon the Effective Date, the
provisions of the Plan shall constitute a good faith compromise and settlement of all Claims and
Interests and controversies resolved pursuant to the Plan, including: (1) any challenge to the
amount, validity, perfection, enforceability, priority or extent of the Notes Claims, and (2) any
claim to avoid, subordinate, or disallow any Notes Claims, whether under any provision of chapter
5 of the Bankruptcy Code, on any equitable theory (including equitable subordination, equitable
disallowance, or unjust enrichment), or otherwise. The Plan shall be deemed a motion to approve
the good faith compromise and settlement of all such Claims, Interests, and controversies pursuant
to Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute the Bankruptcy
Court’s approval of such compromise and settlement under section 1123 of the Bankruptcy Code
and Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that such settlement and
compromise is fair, equitable, reasonable and in the best interests of the Debtor and its Estate.
Subject to Article VI hereof, all distributions made to holders of Allowed Claims and Allowed
Interests in any Class are intended to be and shall be final.



                                                 -15-
12736267/1
              Case 21-10526-KBO          Doc 8     Filed 03/07/21      Page 25 of 48




               2.      Restructuring Transactions

        On or before the Effective Date, the Debtor or the Reorganized Debtor, as applicable, shall
enter into, and shall take any actions as may be necessary or appropriate to effect the Restructuring
Transactions. The actions to implement the Restructuring Transactions may include: (1) the
execution and delivery of appropriate agreements or other documents of merger, amalgamation,
consolidation, restructuring, conversion, disposition, transfer, arrangement, continuance,
dissolution, sale, purchase, or liquidation containing terms that are consistent with the terms of the
Plan, and that satisfy the applicable requirements of applicable law and any other terms to which
the applicable Entities may agree; (2) the execution and delivery of appropriate instruments of
transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt, or
obligation on terms consistent with the terms of the Plan and having other terms for which the
applicable parties agree; (3) the filing of appropriate certificates or articles of incorporation,
formation, reincorporation, merger, consolidation, conversion, amalgamation, arrangement,
continuance, or dissolution pursuant to applicable state or provincial law; and (4) all other actions
that the applicable Entities determine to be necessary, including making filings or recordings that
may be required by applicable law in connection with the Plan. The Confirmation Order shall,
and shall be deemed to, pursuant to sections 363 and 1123 of the Bankruptcy Code, authorize,
among other things, all actions as may be necessary or appropriate to effect any transaction
described in, contemplated by, or necessary to effectuate the Plan.

               3.      Reorganized Debtor

        On the Effective Date, the Managing Member shall remain unaffected from a control
perspective, and the Reorganized Debtor shall adopt the Organizational Documents (subject to any
technical modification necessary). The Reorganized Debtor shall be authorized to adopt any other
agreements, documents, and instruments and to take any other actions contemplated under the Plan
as necessary to consummate the Plan. Cash payments to be made pursuant to the Plan will be
made by the Debtor or Reorganized Debtor, as applicable. The Debtor and Reorganized Debtor
will be entitled to transfer funds between and among themselves as they determine to be necessary
or appropriate to enable the Debtor or Reorganized Debtor, as applicable, to satisfy its obligations
under the Plan. Except as set forth herein, any changes in intercompany account balances resulting
from such transfers will be accounted for and settled in accordance with the Debtor’s historical
intercompany account settlement practices and will not violate the terms of the Plan.

        From and after the Effective Date, the Reorganized Debtor, subject to any applicable
limitations set forth in any post-Effective Date agreement, shall have the right and authority
without further order of the Bankruptcy Court to raise additional capital and obtain additional
financing, subject to the Organizational Documents, as the Managing Member deems appropriate.

               4.      Sources of Consideration for Plan Distributions

        The Debtor and the Reorganized Debtor, as applicable, shall fund distributions under the
Plan with: (1) Cash on hand, including Cash from operations; (2) proceeds of the Promissory Note;
(3) the issuance of MDLY Stock; (4) the General Unsecured Claims Pool; and (5) the Rejecting
Noteholder Pool.



                                                 -16-
12736267/1
              Case 21-10526-KBO         Doc 8     Filed 03/07/21    Page 26 of 48




                      (a)     Promissory Note

               On the Effective Date, certain members of the management team of Medley
Management will issue the Debtor a $1,000,000.00 promissory note, a copy of which shall be
included in the Plan Supplement.

                      (b)     Issuance of MDLY Stock

        The issuance of the MDLY Stock shall be authorized by Medley Management prior to the
Effective Date, without the need for any further corporate action on behalf of the Debtor and
without any further action by the holders of Claims or Interests. Medley Management shall be
authorized to issue the number of shares of MDLY Stock required to be issued under the Plan.

        All of the shares of MDLY Stock issued pursuant to the Plan shall be duly authorized,
validly issued, fully paid, and non-assessable. Each distribution and issuance referred to Article
VI hereof shall be governed by the terms and conditions set forth in the Plan applicable to such
distribution or issuance and by the terms and conditions of the instruments evidencing or relating
to such distribution or issuance, which terms and conditions shall bind each Entity receiving such
distribution or issuance.

                      (c)     General Unsecured Claims Pool

        On the Effective Date, the Reorganized Debtor shall establish the General Unsecured
Claims Pool with Cash in an amount equal to $100,000. The General Unsecured Claims Pool shall
be maintained in trust solely for holders of General Unsecured Claims. Such funds shall not be
considered property of the Debtor or the Reorganized Debtor; provided that any funds remaining
in the General Unsecured Claims Pool after all General Unsecured Claims Distributions have been
made shall be distributed to and vest in the Reorganized Debtor.

                      (d)     Rejecting Noteholder Pool

        On the Effective Date, the Reorganized Debtor shall establish the Rejecting Noteholder
Pool with Cash in an amount equal to $100,000. The Rejecting Noteholder Pool shall be
maintained in trust solely for holders of Notes Claims that Opt-Out of the Third Party Release
contained in Article VIII of the Plan and/or vote to reject the Plan. Such funds shall not be
considered property of the Debtor or the Reorganized Debtor; provided that any funds remaining
in the Rejecting Noteholder Pool after all Distributions have been made shall be distributed to and
vest in the Reorganized Debtor.

               5.     Vesting of Assets in the Reorganized Debtor

       On the Effective Date, except as otherwise provided in the Confirmation Order, the Plan,
or any agreement, instrument, or other document incorporated in, or entered into in connection
with or pursuant to the Plan or Plan Supplement, all property in the Estate, all Causes of Action,
including any actions specifically enumerated in the Schedule of Retained Causes of Action, and
any property acquired by the Debtor pursuant to the Plan shall vest in the Reorganized Debtor, free
and clear of all Liens, Claims, charges, or other encumbrances. On and after the Effective Date,
except as otherwise provided in the Plan, the Reorganized Debtor may operate its business and

                                                -17-
12736267/1
              Case 21-10526-KBO          Doc 8     Filed 03/07/21      Page 27 of 48




may use, acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes
of Action without supervision or approval by the Bankruptcy Court, and free of any restrictions of
the Bankruptcy Code or Bankruptcy Rules.

               6.      Cancellation of Existing Securities and Agreements.

        On the Effective Date, except with respect to the Promissory Note, if necessary, and except
to the extent otherwise provided in the Plan, all notes, instruments, certificates, credit agreements,
indentures, and other documents evidencing Claims, but not Interests, which are unimpaired, shall
be deemed cancelled and the obligations of the Debtor thereunder, or in any way related thereto,
shall be deemed satisfied in full, cancelled, discharged, and of no force or effect. Holders of, or
parties to such cancelled instruments, Securities, and other documentation will have no rights
arising from, or relating to, such instruments, Securities, and other documentation, or the
cancellation thereof, except the rights provided for pursuant to the Plan. Notwithstanding anything
to the contrary herein, but subject to any applicable provisions of Article VI thereof, the Notes
Indentures shall continue in effect solely to the extent necessary to: (1) permit holders of Claims
under the Notes Indentures to receive their respective distributions pursuant to this Plan; (2)
permit the Reorganized Debtor and the Disbursing Agent, as applicable, to make distribution on
account of the Allowed Claims under the Notes Indentures; and (3) permit the Notes Trustee to
seek compensation and/or reimbursement of fees and expenses in accordance with the terms of the
Plan. Except as provided in the Plan (including Article VI thereof), on the Effective Date, the
Notes Trustee, and its respective agents, successors, and assigns, shall be automatically and fully
discharged of all of their duties and obligations associated with the Notes Indentures. The
commitments and obligations (if any) of the holders of the Notes to extend any further or future
credit or financial accommodations to the Debtor, any of its subsidiaries or successors or assigns
under the Notes Indentures, shall fully terminate and be of no further force or effect on the
Effective Date.

               7.      Managing Member and Officers of the Reorganized Debtor

        Unless otherwise specified in the Plan Supplement, as of the Effective Date, the term of
the current Managing Member of the Debtor shall remain unaffected. To the extent known, the
identity of any new Managing Member will be disclosed in the Plan Supplement or prior to the
Confirmation Hearing, consistent with section 1129(a)(5) of the Bankruptcy Code. The Managing
Member and each officer of the Reorganized Debtor shall serve from and after the Effective Date
pursuant to the terms of the Organizational Documents and other constituent documents.

               8.      Preservation of Causes of Action

        In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII of
the Plan, the Reorganized Debtor, shall retain and may enforce all rights to commence and pursue,
as appropriate, any and all Causes of Action of the Debtor, whether arising before or after the
Petition Date, including any actions specifically enumerated in the Schedule of Retained Causes
of Action, and the Reorganized Debtor’s rights to commence, prosecute, or settle such Causes of
Action shall be preserved notwithstanding the occurrence of the Effective Date, other than the
Causes of Action explicitly released by the Debtor pursuant to the releases and exculpations



                                                 -18-
12736267/1
               Case 21-10526-KBO             Doc 8      Filed 03/07/21       Page 28 of 48




contained in the Plan, including in Article VIII of the Plan, which shall be deemed released and
waived by the Debtor and the Reorganized Debtor as of the Effective Date.

        The Reorganized Debtor may pursue such retained Causes of Action, as appropriate, in
accordance with the best interests of the Reorganized Debtor. No Entity (other than the Released
Parties) may rely on the absence of a specific reference in the Plan, the Plan Supplement, or
the Disclosure Statement to any Cause of Action against it as any indication that the Debtor
or the Reorganized Debtor, as applicable, will not pursue any and all available Causes of
Action of the Debtor against it. The Debtor and the Reorganized Debtor expressly reserve
all rights to prosecute any and all Causes of Action against any Entity, except as otherwise
expressly provided in the Plan, including Article VIII thereof. Unless any Causes of Action
of the Debtor against an Entity are expressly waived, relinquished, exculpated, released,
compromised, or settled in the Plan or a Final Order, the Reorganized Debtor expressly preserves
all Causes of Action, for later adjudication, and, therefore, no preclusion doctrine, including the
doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or as a
consequence of the Confirmation or Consummation of the Plan.

        The Reorganized Debtor reserves and shall retain such Causes of Action of the Debtor
notwithstanding the rejection or repudiation of any Executory Contract or Unexpired Lease during
the Chapter 11 Case or pursuant to the Plan. In accordance with section 1123(b)(3) of the
Bankruptcy Code, any Causes of Action that the Debtor may hold against any Entity shall vest in
the Reorganized Debtor, except as otherwise expressly provided in the Plan, including Article VIII
thereof. The Reorganized Debtor, through its authorized agents or representatives, shall retain and
may exclusively enforce any and all such Causes of Action. The Reorganized Debtor shall have
the exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce,
abandon, settle, compromise, release, withdraw, or litigate to judgment any such Causes of Action
and to decline to do any of the foregoing without the consent or approval of any third party or
further notice to or action, order, or approval of the Bankruptcy Court.

V.       THE DEBTOR’S CORPORATE HISTORY, STRUCTURE, AND BUSINESS
         OVERVIEW

         A.      Medley’ Business and Organizational Structure

         The Company operates an alternative asset management firm offering yield solutions to
retail and institutional investors. The Company was founded in 2006. The Debtor was formed on
October 27, 2010 in connection with a reorganization of the Company’s corporate structure. The
Company focuses its business on credit-related investment strategies, historically originating
senior secured loans to private middle market companies in the United States that have revenues
between $50 million and $1 billion. As of the Petition Date, the Company has approximately $1.3
billion in Fee Earning Assets Under Management. 5

       The Company provides investment management services to a permanent capital vehicle,
long-dated private funds, and separately managed accounts, and serves as the general partner to
5
  The Debtor calculates its FEAUM on a quarterly basis. The Debtor’s estimated FEAUM as of the Petition Date is
based on the most recent quarterly calculation as of the end of 2020.

                                                     -19-
12736267/1
                 Case 21-10526-KBO               Doc 8      Filed 03/07/21         Page 29 of 48




the private funds. The business is currently comprised of one reportable segment, the investment
management segment, through which the Company conducts substantially all of its business.

       The Debtor conducts all of its business through its consolidated, non-debtor subsidiaries.
The vast majority of the Debtor’s day-to-day operations are conducted through its direct
subsidiary, Medley Capital LLC (“Medley Capital”). As of the date hereof, Medley Capital
employs all of the Company’s 48 employees (the Debtor has no employees), is the counterparty to
substantially all of the Company’s vendor contracts, and is the lessee under the Company’s
commercial lease for its corporate headquarters.

        The Debtor does not earn revenues directly from the Company’s clients but provides
advisory services to those clients through certain of its non-debtor subsidiaries (collectively, the
“Advisors”). 6 The Advisors are generally organized for the purpose of providing services specific
to a particular client or subset of clients. These services are typically governed by an investment
management agreement (an “IMA”) or other documents that describe the terms of the engagement
of the Advisor by the respective client(s). The IMAs or other governing documents are typically
subject to the client’s right to terminate the agreement at will. Each of the Advisors is registered
with the U.S. Securities and Exchange Commission and regulated under the Investment Advisers
Act of 1940, as amended.

        For the year ended December 31, 2020, the Advisors that were the largest revenue-
generators for the Company were SIC Advisors, LLC (“SIC Advisors”) and MCC Advisors, LLC
(“MCC Advisors”). SIC Advisors and MCC Advisors generated revenues of approximately
$12,200,000 7 and $6,900,000, respectively, during the year ended December 31, 2020, and
respectively represented 43.8% and 14.5% of the aggregate amount of the Company’s FEAUM.
However, as discussed further below, effective on January 1, 2021, Medley Capital Corporation
created an internalized management structure that replaced the services provided under the IMA
and administration agreements with MCC Advisors.

        The Advisors earn fees based on the terms of the IMA or other contract(s) entered into with
each of their respective clients. With respect to clients that are private funds or separately managed
accounts, these fees generally include management fees, administrative fees, and certain incentive
fees. The management fees are calculated quarterly at an annual rate of 0.75% to 2.00% of the
value of capital accounts or the value of the investments held by the client, and are paid in cash in
advance or in arrears depending on each specific contract. The administrative fees that are payable
by each client are set forth in the IMA or other contract(s) for each client and are payable quarterly
in arrears. Finally, the incentive fees generally are in an amount equal to 15% to 20% of the
realized cash derived from an investment, subject to a cumulative annualized preferred return to
the client, as applicable of 6% to 8%, which is in turn subject to a 50% to 100% catch-up allocation

6
  Generally, funds and securities of clients advised by investment adviser affiliates of the Debtor are held in accounts
in the name of such clients by qualified custodians in accordance with requirements of Section 206(4)-2 of the
Investment Advisers Act of 1940, as amended. As such, client assets are not part of the Debtor’s estate, nor are they
available or at risk to satisfy the debts or any obligation of the Debtor or any of its investment adviser affiliates.
7
 In addition to the above, SIC Advisors’ client, Sierra Income Corporation, also paid administrative fees to Medley
Capital in the amount of approximately $2,300,000 in 2020.


                                                         -20-
12736267/1
              Case 21-10526-KBO           Doc 8     Filed 03/07/21     Page 30 of 48




to the Advisor. Specifically with respect to SIC Advisors’ client, Sierra Income Corporation, SIC
Advisors generally receives (i) a base management fee calculated quarterly at an annual rate of
1.75% of gross assets, payable quarterly in arrears, (ii) a subordinated incentive fee on income,
and (iii) an incentive fee on capital gains.

        In turn, and as described more fully in the Cash Management Motion (defined below), the
Advisors provide periodic ordinary course fee income and distributions to the Debtor. The Debtor
subsequently makes ordinary course capital contributions of those amounts throughout the
Company—primarily to MDLY and Medley Capital—to fund payroll, insurance, withholding and
other taxes and other operating expenses. The Debtor’s relationship with MDLY, including its
funding obligations to MDLY, is governed by that certain Fourth Amended and Restated Limited
Liability Company Agreement of Medley LCC, dated as of September 23, 2014. The Debtor’s
relationship with Medley Capital, including its funding obligations to Medley Capital, is governed
by that certain Services and Licensing Agreement, dated as of December 12, 2017.

         The Company’s senior management team has on average over 20 years of experience in
credit, including originating, underwriting, principal investing and loan structuring. The Company
generated approximately $31,700,000 in revenue in 2020. The Debtor has $5,422,369 in assets
and, as discussed more fully below, approximately $140,752,116 in liabilities as of the end of
2020.

         B.    The Debtor’s Prepetition Capital Structure

        In light of the nature of the Debtor’s corporate structure, the Debtor has a streamlined
capital structure with no secured debt and minimal trade debt. The Debtor’s prepetition
indebtedness consists of (i) obligations owing under certain senior unsecured notes issued by the
Debtor in 2016 and 2017, as described further below (the “Notes Claims”), (ii) the Strategic Claim
(defined below), and (iii) certain other claims or potential liabilities that may periodically arise in
connection with the ordinary course of the Debtor’s business and its role within the Company. A
summary of the Debtor’s capital structure is provided below.

               i.      The Notes Claims

       On August 9, 2016 and October 18, 2016, , the Debtor issued debt consisting of
$53,600,000 in aggregate principal amount of senior unsecured notes due in 2026 at a stated
coupon rate of 6.875% (the “2026 Notes”). The 2026 Notes are listed on the New York Stock
Exchange and trade thereon under the trading symbol “MDLX.” The aggregate principal amount
outstanding on the 2026 Notes is approximately $53,600,000 as of the Petition Date.

         Further, on January 18, 2017 and February 22, 2017, the Debtor issued $69,000,000 million
in aggregate principal amount of senior unsecured notes due in 2024 at a stated coupon rate of
7.25% (the “2024 Notes,” and collectively with the 2026 Notes, the “Notes”). The 2024 Notes are
also listed on the New York Stock Exchange and trade thereon under the trading symbol “MDLQ.”
The aggregate principal amount outstanding on the 2024 Notes is approximately $69,000,000 as
of the Petition Date.

        Prior to the Notes issuances, the Debtor had been indebted as borrower under a term loan
facility with certain institutional lenders. The Debtor utilized the net proceeds of the Notes

                                                  -21-
12736267/1
              Case 21-10526-KBO         Doc 8     Filed 03/07/21    Page 31 of 48




issuances to pay off the balance of the Company’s outstanding indebtedness under the term loan
facility. The balance of the net proceeds were used for general corporate purposes.

        The quarterly interest expense on the 2026 notes is approximately $900,000. The quarterly
interest expense on the 2024 Notes is approximately $1,300,000. The Debtor has not paid the
quarterly interest payment that came due on the 2024 Notes on February 1, 2021, or the quarterly
interest payment that came due on the 2026 Notes on February 16, 2021. The indentures governing
each of the Notes provide the Debtor with a 30-day grace period, through March 3, 2021 and
March 18, 2021 for the 2024 Notes and the 2026 Notes, respectively, before either of the missed
payments may be treated as an event of default under the terms of the Notes

               ii.    The Strategic Claim

       Strategic Capital Advisory Services, LLC (“Strategic”) was a minority interest holder in
SIC Advisors. In order to purchase Strategic’s minority interest, the Debtor entered into a letter
agreement, dated as of December 31, 2018 (the “Letter Agreement”) with Strategic, pursuant to
which the Debtor provided consideration in the amount of $14,000,000 (the “Strategic
Obligations”) to redeem Strategic’s minority interest in SIC Advisors. The Letter Agreement
provided that the Strategic Obligations were payable in sixteen (16) equal quarterly installments,
from January 15, 2019 through August 5, 2022.

        Due to the ongoing economic impact of COVID-19, the Company did not make the
installment payment that was due in May 2020, and commenced discussions with Strategic in an
attempt to defer or restructure the remaining installments under the Letter Agreement. As a result
of these discussions, the Debtor and Strategic entered into an amendment to the original Letter
Agreement, dated as of August 4, 2020 (the “Amended Letter Agreement”), which, among other
things, revised the payment terms under the original Letter Agreement. Pursuant to the Amended
Letter Agreement, the Debtor and Strategic agreed that the $8,750,000 remaining balance owing
by the Debtor to Strategic would be paid according to the following schedule:

                           Payment Date                 Payment Amount

                           August 5, 2020                   $700,000

                         November 5, 2020                   $350,000

                          February 5, 2021                  $350,000

                            May 5, 2021                     $350,000

                           August 5, 2021                  $1,000,000

                         November 5, 2021                  $1,000,000

                          February 5, 2022                 $1,000,000

                            May 5, 2022                    $1,000,000


                                                -22-
12736267/1
              Case 21-10526-KBO          Doc 8     Filed 03/07/21    Page 32 of 48




                           August 5, 2022                    $1,000,000

                          November 5, 2022                   $1,000,000

                          February 5, 2023                   $1,000,000

                               TOTAL                         $8,750,000


       As of the Petition Date, the outstanding balance owed by the Debtor to Strategic is
$7,700,000 (the “Strategic Claim”). The Debtor did not pay the installment that came due on
February 5, 2021.

               iii.    Other Potential Liabilities

        In addition to the foregoing, the Debtor may incur obligations or become subject to other
potential liabilities in the ordinary course of its business. Among other things, the Debtor may
incur obligations owing to the Company’s professionals and advisors and certain other service
providers in the ordinary course of its business. Additionally, the Debtor may also become
engaged in litigation. The Debtor is currently named as a defendant in a putative class action
captioned, Solomon et al. v. American Web Loan, Inc., et al. (E.D. Va., Case No. 4:17-cv-145)—
though it appears possible that the Debtor will not be required to pay any judgment or settlement
amounts in connection with this litigation, the outcome of the litigation is yet to be determined.
Moreover, the Debtor is the guarantor on the commercial property lease with Vornado Realty Trust
pursuant to which Medley Capital leases the Company’s executive office space.

       Furthermore, on September 17, 2019 the staff of the SEC’s Division of Enforcement (the
“Staff”) informed the Company that it was conducting an informal inquiry and requested the
production and preservation of certain documents and records. The Company fully cooperated
with the Staff’s informal inquiry and began voluntarily providing the Staff with any requested
documents.

        By letter dated December 18, 2019, the Staff advised the Company that a formal order of
private investigation (the “Order”) had been issued and that the informal inquiry was now a formal
investigation. The Order indicated that the investigation relates to Section 17(a) of the Securities
Act of 1933, Section 10(b) of the Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5
thereunder, and Sections 206(1), 206(2), and 206(4) of the Investment Advisers Act of 1940, Rule
206(4)-8, Sections 13(a) and 14(a) of the Exchange Act and Rules 12b-20, 13a-1, 13a-11, 13a-13,
and 14a-9 thereunder. The Company continues to cooperate fully with the investigation.

        The Company cannot predict the outcome of, or the timeframe for, the conclusion of this
investigation. An adverse outcome could have a material effect on the Company’s business,
financial condition, or results of operations.




                                                 -23-
12736267/1
                 Case 21-10526-KBO            Doc 8      Filed 03/07/21     Page 33 of 48




                  iv.      Equity Holders

        As of the Petition Date, Medley Management Inc. holds approximately 98% of the equity
interests of the Debtor. The balance of the Debtor’s equity interests are held by Freedom 2021
LLC. Freedom 2021 LLC is controlled by Seth Taube.

          C.      Events Leading to the Filing of the Chapter 11 Case and the Debtor’s Proposed
                  Chapter 11 Plan And Solicitation Procedures

        As of December 31, 2018, the Company had approximately $2,800,000,000 in FEAUM,
and total revenues of approximately $56,500,000.

       During 2018 and 2019, the Company pursued a number of strategic transactions, including
the contemplated tri-party mergers with Medley Capital Corporation (“MCC”) 8 and Sierra Income
Corporation (“Sierra, and collectively with the Company and MCC, the “Merger Parties”),
which were clients of Advisors at the time. 9 After the Merger Parties executed a merger agreement,
in February 2019, stockholders commenced a stockholder class action against MCC in the
Delaware Chancery Court which was resolved in December 2019. The Merger Parties continued
to pursue the merger transaction while the litigation was pending. No merger transaction
ultimately occurred. At the same time, a reduction in leverage and declines in fund values at the
Company’s permanent capital vehicles (Sierra and MCC), as well as investment realizations and
changes in fund values at the Company’s long-dated private funds and separately managed
accounts resulted in further declines in FEAUM. By December 31, 2019, the Company’s FEAUM
was $2,100,000,000 and revenues were approximately $48,800,000, a decline of 23.2% and
13.6%, respectively.

         The Company experienced significant additional FEAUM declines in 2020. The COVID-
19 pandemic contributed to a material decline in FEAUM in the first half of 2020. Further, as
noted above, on November 18, 2020, the board of directors of MCC Advisors’ client, MCC,
approved the adoption of an internalized management structure effective January 1, 2021. As a
result, the MCC Advisors’ IMA and administrative agreement with MCC expired on December
31, 2020, resulting in the loss of this client. These factors contributed to an approximate 38%
annual decline (2020 vs. 2019) in the Company’s FEAUM to approximately $1,300,000,000.

        These factors resulted in a liquidity strain that adversely impacted the Debtor’s ability to
service the interest obligations owing on the Notes. As a result, on January 7, 2021, the Company
engaged B. Riley Securities Inc. (the Debtor’s proposed investment banker and financial advisor)
to assist in analyzing various strategic financial alternatives to address its capital structure,
including restructuring the capital structure and other contractual obligations, with a particularized
focus on the Notes Claims. The Debtor considered a number of alternatives, including an out-of-
court exchange offer of debt for cash, debt for debt, debt for equity, or a combination thereof.
However, the Debtor ultimately determined that due to the retail nature of the bonds, an out-of-
court restructuring would be largely unworkable and ultimately pivoted to the proposed
reorganization of the Notes Claims pursuant to the Bankruptcy Code.


8
    As of January 1, 2021, MCC changed its name to PhenixFIN Corporation.
9
    As set forth above and below, MCC is no longer a client of Advisors.

                                                      -24-
12736267/1
                 Case 21-10526-KBO        Doc 8     Filed 03/07/21   Page 34 of 48




         The Debtor determined that the most effective path for maximizing profitability and
ultimately, value, for all of its stakeholders was to pursue an efficient debt restructuring through
the present Chapter 11 Case. To that end, the Debtor is filing the Plan on, or promptly after, the
Petition Date, which will provide for, among other things, the issuance of equity interests in MDLY
in full satisfaction of the Notes Claims, and the modification of the amount and payment terms of
the Strategic Claim.

        The structure of the Plan proposed by the Debtor and Medley Management is critical to the
success of this Chapter 11 Case and maximizing value for all stakeholders. The Plan is designed
to avoid a change of control event through the Chapter 11 Case and to limit the potential for client
defections. As illustrated by the termination of the Company’s relationship with MCC, at the end
of 2020, a loss of a client can have material adverse consequences in the business. The proposed
Plan seeks to avoid a change of control in order to allow the Company to maintain its client base
and properly restructure its business and operations during and after this Chapter 11 Case.

VI.      MATERIAL DEVELOPMENTS AND ANTICIPATED EVENTS OF THE
         CHAPTER 11 CASE

         A.       First Day Relief

       On the Petition Date, along with its voluntary petition for relief under chapter 11 of the
Bankruptcy Code (the “Petition”), the Debtor filed several motions (the “First Day Motions”)
designed to facilitate the administration of the Chapter 11 Case and minimize disruption to the
Debtor’s operations, by, among other things, easing the strain on the Debtor’s relationships with
employees, vendors, and investment contract counter-parties following the commencement of the
Chapter 11 Case. The First Day Motions, and all orders for relief granted in the Chapter 11 Case,
can be viewed free of charge at www.kccllc.net/Medley.

         The First Day Motions include the below motions, and related entered orders:

Administrative/Case Management Motions

   i.         Application for Entry of an Order Appointing Kurtzman Carson Consultants LLC as
              Claims and Noticing Agent Effective Nunc Pro Tunc to the Petition Date [Docket No.
              ●], which was granted by an order of the Bankruptcy Court entered on [●] [Docket No.
              ●].

Operational Motions

   ii.        Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing, but not
              Directing, the Debtor to Continue and Maintain its Existing Cash Management System,
              Bank Account and Business Forms, (II) Authorizing the Continuation of Ordinary-
              Course Intercompany Transactions, and (III) Granting Related Relief [Docket No. ●],
              which was granted by orders of the Bankruptcy Court entered on [●] [Docket Nos. ●]
              (the “Cash Management Motion”).




                                                  -25-
12736267/1
               Case 21-10526-KBO           Doc 8     Filed 03/07/21      Page 35 of 48




         B.     Professional Retention

       The Debtor has filed the following applications for retention of Professionals in the Chapter
11 Case:

         [TO BE UPDATED PRIOR TO SOLICITATION]

VII.     RISK FACTORS

        Holders of Claims should read and consider carefully the risk factors set forth below before
voting to accept or reject the Plan. Although there are many risk factors discussed below, these
factors should not be regarded as constituting the only risks present in connection with the Debtor’s
business or the Plan and its implementation.

         A.     Bankruptcy Law Considerations

        The occurrence or non-occurrence of any or all of the following contingencies, and any
others, could affect distributions available to holders of Allowed Claims under the Plan, but will
not necessarily affect the validity of the vote of the Impaired Classes to accept or reject the Plan
or necessarily require a re-solicitation of the votes of holders of Claims in such Impaired Classes.

                1.      Parties in Interest May Object to the Plan’s Classification of Claims
                        and Interests

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity
interest in a particular class only if such claim or equity interest is substantially similar to the other
claims or equity interests in such class. The Debtor believes that the classification of the Claims
and Interests under the Plan complies with the requirements set forth in the Bankruptcy Code
because the Debtor created Classes of Claims and Interests each encompassing Claims or Interests,
as applicable, that are substantially similar to the other Claims or Interests, as applicable, in each
such Class. Nevertheless, there can be no assurance that the Bankruptcy Court will reach the same
conclusion.

                2.      The Conditions Precedent to the Effective Date of the Plan May Not
                        Occur.

       As more fully set forth in Article IX of the Plan, the Confirmation Date and the Effective
Date of the Plan are subject to a number of conditions precedent. If such conditions precedent are
not met or waived, the Confirmation Date or the Effective Date will not take place.

                3.      The Debtor May Fail to Satisfy Vote Requirements

        If votes are received in number and amount sufficient to enable the Bankruptcy Court to
confirm the Plan, the Debtor intends to seek, as promptly as practicable thereafter, Confirmation
of the Plan. In the event that sufficient votes are not received, the Debtor may seek to confirm an
alternative chapter 11 plan or transaction. There can be no assurance that the terms of any such
alternative chapter 11 plan or other transaction would be similar or as favorable to the holders of
Allowed Interests and Allowed Claims as those proposed in the Plan and the Debtor does not

                                                   -26-
12736267/1
              Case 21-10526-KBO           Doc 8     Filed 03/07/21     Page 36 of 48




believe that any such transaction exists, or is likely to exist, that would be more beneficial to the
Estate than the Plan.

               4.      The Debtor May Not Be Able to Secure Confirmation of the Plan

        Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a
chapter 11 plan, and requires, among other things, a finding by the Bankruptcy Court that: (a) such
plan “does not unfairly discriminate” and is “fair and equitable” with respect to any non-accepting
classes; (b) confirmation of such plan is not likely to be followed by a liquidation or a need for
further financial reorganization unless such liquidation or reorganization is contemplated by the
plan; and (c) the value of distributions to non-accepting holders of claims or equity interests within
a particular class under such plan will not be less than the value of distributions such holders would
receive if the debtor was liquidated under chapter 7 of the Bankruptcy Code.

         There can be no assurance that the requisite acceptances to confirm the Plan will be
received. Even if the requisite acceptances are received, there can be no assurance that the
Bankruptcy Court will confirm the Plan. A non-accepting holder of an Allowed Claim might
challenge either the adequacy of this Disclosure Statement or whether the balloting procedures and
voting results satisfy the requirements of the Bankruptcy Code or Bankruptcy Rules, as applicable.
Even if the Bankruptcy Court determines that this Disclosure Statement, the balloting procedures,
and voting results are appropriate, the Bankruptcy Court could still decline to confirm the Plan if
it finds that any of the statutory requirements for Confirmation are not met. If a chapter 11 plan
of reorganization is not confirmed by the Bankruptcy Court, it is unclear whether the Debtor will
be able to reorganize its business and what, if anything, holders of Interests and Allowed Claims
against it would ultimately receive.

        The Debtor reserves the right to modify the terms and conditions of the Plan as necessary
for Confirmation. Any such modifications could result in less favorable treatment of any non-
accepting class of Claims or Interests, as well as any class junior to such non-accepting class, than
the treatment currently provided in the Plan. Such a less favorable treatment could include a
distribution of property with a lesser value than currently provided for in the Plan or no distribution
whatsoever under the Plan.

               5.      Nonconsensual Confirmation

        In the event that any impaired class of claims or interests does not accept a chapter 11 plan,
a bankruptcy court may nevertheless confirm a plan at the proponent’s request if at least one
impaired class (as defined under section 1124 of the Bankruptcy Code) has accepted the plan (with
such acceptance being determined without including the vote of any “insider” in such class), and,
as to each impaired class that has not accepted the plan, the bankruptcy court determines that the
plan “does not discriminate unfairly” and is “fair and equitable” with respect to the dissenting
impaired class(es). The Debtor believes that the Plan satisfies these requirements, and the Debtor
may request such nonconsensual Confirmation in accordance with subsection 1129(b) of the
Bankruptcy Code. Nevertheless, there can be no assurance that the Bankruptcy Court will reach
this conclusion. In addition, the pursuit of nonconsensual Confirmation or Consummation of the
Plan may result in, among other things, increased expenses relating to professional compensation.



                                                  -27-
12736267/1
              Case 21-10526-KBO          Doc 8     Filed 03/07/21     Page 37 of 48




               6.      The Chapter 11 Case May Be Converted to a Case under Chapter 7 of
                       the Bankruptcy Code

        If the Bankruptcy Court finds that it would be in the best interest of creditors and/or the
debtor in a chapter 11 case, the Bankruptcy Court may convert a chapter 11 bankruptcy case to a
case under chapter 7 of the Bankruptcy Code. In such event, a chapter 7 trustee would be appointed
or elected to liquidate the debtor’s assets for distribution in accordance with the priorities
established by the Bankruptcy Code. The Debtor believes that liquidation under chapter 7 would
result in significantly smaller distributions being made to creditors than those provided for in a
chapter 11 plan because of: (a) the likelihood that the assets would have to be sold or otherwise
disposed of in a disorderly fashion over a short period of time, rather than reorganizing or selling
the business as a going concern at a later time in a controlled manner, (b) additional administrative
expenses involved in the appointment of a chapter 7 trustee, and (c) additional expenses and
Claims, some of which would be entitled to priority, that would be generated during the liquidation,
including Claims resulting from the rejection of Unexpired Leases and other Executory Contracts
in connection with cessation of operations.

               7.      The Debtor May Object to the Amount or Classification of a Claim

        Except as otherwise provided in the Plan, the Debtor reserves the right to object to the
amount or classification of any Claim under the Plan. The estimates set forth in this Disclosure
Statement cannot be relied upon by any holder of a Claim where such Claim is subject to an
objection. Any holder of a Claim that is subject to an objection thus may not receive its expected
share of the estimated distributions described in this Disclosure Statement.

               8.      Contingencies Could Affect Votes of Impaired Classes to Accept or
                       Reject the Plan

         The distributions available to holders of Allowed Claims under the Plan can be affected by
a variety of contingencies, including, without limitation, whether the Bankruptcy Court orders
certain Allowed Claims to be subordinated to other Allowed Claims. The occurrence of any and
all such contingencies, which could affect distributions available to holders of Allowed Claims
under the Plan, will not affect the validity of the vote taken by the Impaired Classes to accept or
reject the Plan or require any sort of revote by the Impaired Classes.

         The estimated Claims and creditor recoveries set forth in this Disclosure Statement are
based on various assumptions, and the actual Allowed amounts of Claims may significantly differ
from the estimates. Should one or more of the underlying assumptions ultimately prove to be
incorrect, the actual Allowed amounts of Claims may vary materially from the estimated Claims
contained in this Disclosure Statement. Moreover, the Debtor cannot determine with any certainty
at this time, the number or amount of Claims that will ultimately be Allowed. Such differences
may materially and adversely affect, among other things, the percentage recoveries to holders of
Allowed Claims under the Plan.




                                                 -28-
12736267/1
               Case 21-10526-KBO          Doc 8     Filed 03/07/21      Page 38 of 48




                9.      Releases, Injunctions, and Exculpation Provisions May Not Be
                        Approved

        Article VIII of the Plan provides for certain releases, injunctions, and exculpations,
including a release of liens and third-party releases that may otherwise be asserted against the
Debtor, Reorganized Debtor, or Released Parties, as applicable. The releases, injunctions, and
exculpations provided in the Plan are subject to objection by parties in interest and may not be
approved. If the releases are not approved, certain Released Parties may withdraw their support
for the Plan.

        The releases provided to the Released Parties, and the exculpation provided to the
Exculpated Parties, is necessary to the success of the Debtor’s reorganization because the Released
Parties and Exculpated Parties have made significant contributions to the Debtor’s reorganizational
efforts that are integral to the success of the Plan and have agreed to make further contributions,
including to facilitate a critical source of post-emergence liquidity, but only if they receive the full
benefit of the Plan’s release and exculpation provisions.

                10.     The Debtor Cannot Predict the Amount of Time Spent in Bankruptcy
                        for the Purpose of Implementing the Plan, and a Lengthy Bankruptcy
                        Proceeding Could Disrupt the Debtor’s Business, as Well as Impair the
                        Prospect for Reorganization on the Terms Contained in the Plan

        The Debtor estimates that the process of obtaining Confirmation and Consummation of the
Plan by the Bankruptcy Court could last approximately ninety (90) days from the Petition Date,
but it could last considerably longer if, for example, Confirmation is contested, or the conditions
to Confirmation or Consummation are not satisfied or waived.

        Although the Plan is designed to minimize the length of the bankruptcy proceedings, it is
impossible to predict with certainty the amount of time that the Debtor may spend in bankruptcy,
and the Debtor cannot be certain that the Plan will be confirmed. Even if confirmed on a timely
basis, a bankruptcy proceeding to confirm the Plan could itself have an adverse effect on the
Debtor’s business. There is a risk, due to uncertainty about the Debtor’s future that, among other
things:

         •   The Debtor’s Management and the Company’s employees could be distracted from
             performance of their duties or more easily attracted to other career opportunities;

         •   key clients may choose to switch to a competitor; and

         •   suppliers, vendors, or other business partners could terminate their relationship with
             the Debtor or demand financial assurances (including contract counter-parties, many
             of whom may have the option to terminate their contracts at will) or enhanced
             performance, any of which could impair the Debtor’s prospects.

        A lengthy bankruptcy proceeding also would involve additional expenses and divert the
attention of management from the operation of the Debtor’s business.



                                                  -29-
12736267/1
              Case 21-10526-KBO           Doc 8     Filed 03/07/21     Page 39 of 48




          The disruption that the bankruptcy process would have on the Debtor’s business could
increase with the length of time it takes to complete the Chapter 11 Case. If the Debtor is unable
to obtain Confirmation of the Plan on a timely basis, because of a challenge to the Plan or
otherwise, the Debtor may be forced to operate in bankruptcy for an extended period of time while
it tries to develop a different plan of reorganization that can be confirmed. A protracted bankruptcy
case could increase both the probability and the magnitude of the adverse effects described above.

               11.     Risk of Non-Occurrence of the Effective Date

         Although the Debtor believes that the Effective Date may occur quickly after the
Confirmation Date, there can be no assurance as to such timing or as to whether the Effective Date
will, in fact, occur. As more fully set forth in Article IX of the Plan, the Effective Date of the Plan
is subject to a number of conditions precedent. If such conditions precedent are waived or not met,
the Effective Date will not take place.

               12.     Projections and Other Forward-Looking Statements Are Not Assured,
                       and Actual Results May Vary

       Certain of the information contained in this Disclosure Statement is, by nature, forward-
looking, and may contain estimates and assumptions which might ultimately prove to be incorrect,
or may contain projections which may be materially different from actual future experiences.
There are uncertainties associated with any projections and estimates, and they should not be
considered assurances or guarantees of the amount of funds or the amount of Claims in the various
Classes that might be allowed.

         B.    Risks Related to Recoveries under the Plan

               1.      The Trading Price for MDLY Stock May Be Depressed Following the
                       Effective Date

        Assuming that the Effective Date occurs, shares of MDLY Stock will be issued to holders
of Class 3 Notes Claims. Holders of such Claims that receive shares of MDLY Stock may seek to
sell such securities in an effort to obtain liquidity. These sales could cause the trading price for
the shares of MDLY Stock to be depressed.

               2.      Certain Tax Implications of the Plan

        Holders of Allowed Claims should carefully review Article XII of this Disclosure
Statement entitled “Certain U.S. Federal Income Tax Consequences of the Plan” to determine how
certain tax implications of the Plan and the Chapter 11 Case may affect the Debtor, the
Reorganized Debtor, and certain holders of Claims or Interests, as well as certain tax implications
of owning and disposing of the consideration to be received pursuant to the Plan.

               3.      Potential Dilution by Other Issuances of Securities

       The shares of MDLY Stock issued pursuant to the Plan will be subject to dilution from any
other shares that may be issued post-emergence, including from conversion or exercise of any


                                                  -30-
12736267/1
                Case 21-10526-KBO               Doc 8      Filed 03/07/21         Page 40 of 48




other options, warrants, convertible securities, exercisable securities, or other securities that may
be issued post-emergence, including, but not limited to, any management incentive plan.

        In the future, similar to all companies, additional equity financings or other share issuances
by the Reorganized Debtor could adversely affect the value of MDLY Stock. The amount of
dilutive effect of any of the foregoing could be material.

         C.       Risks Related to the Debtor’s and the Reorganized Debtor’s Business and
                  MDLY Stock

                  1.       The Debtor’s Most Recent Form 10-K Provides a List of Risk Factors
                           Related to Its Business

        Holders of Claims and Interests are encouraged to review the Debtor’s most recently filed
Form 10-K, Item 1A, which is attached hereto as Exhibit D, for a list of risk factors which may
affect the Debtor’s and Reorganized Debtor’s Business, as applicable, and indirectly impact the
value of MDLY Stock.

                  2.       Medley Management’s Most Recent Form 10-K Provides a List of Risk
                           Factors Related to Its Business and MDLY Stock

        Holders of Claims and Interests are encouraged to review Medley Management’s most
recently filed Form 10-K, Item 1A, which is attached hereto as Exhibit E, for a list of risk factors
which may affect the Medley Management’s Business and the value of MDLY Stock.

       Because of the risks and uncertainties associated with the Chapter 11 Case, the Debtor
cannot accurately predict or quantify the ultimate impact of events that occur during the Chapter
11 Case that may be inconsistent with the Debtor’s plan and valuations.

VIII. SOLICITATION AND VOTING PROCEDURES 10

        This Disclosure Statement, which is accompanied by a Ballot or Ballots to be used for
voting on the Plan, is being distributed to the holders of Claims in those Classes that are entitled
to vote to accept or reject the Plan.

         A.       Holders of Claims Entitled to Vote on the Plan

        Under the provisions of the Bankruptcy Code, not all holders of claims against or interests
in a debtor are entitled to vote on a chapter 11 plan. The table in Article III.C of this Disclosure
Statement, entitled “Am I entitled to vote on the Plan?” provides a summary of the status and
voting rights of each Class (and, therefore, of each holder within such Class absent an objection to
the holder’s Claim or Interest) under the Plan.


10
    Capitalized terms not defined in this section of the Disclosure Statement shall have the meanings ascribed to them
in the Debtor’s Motion for Entry of an Order (I) Approving the Adequacy of Information in the Disclosure Statement,
(II) Approving the Solicitation and Notice Procedures, (III) Approving the Forms of Ballots and Notices in Connection
Therewith, (IV) Scheduling Certain Dates with Respect Thereto, and (V) Granting Related Relief, filed
contemporaneously herewith.

                                                        -31-
12736267/1
               Case 21-10526-KBO          Doc 8     Filed 03/07/21     Page 41 of 48




       As shown in the table, the Debtor is soliciting votes to accept or reject the Plan only from
holders of Claims in Classes 3, 4, and 5 (the “Voting Classes”). The holders of Claims in the
Voting Classes are Impaired under the Plan and will receive a distribution under the Plan.
Accordingly, holders of Claims in the Voting Classes have the right to vote to accept or reject the
Plan.

         The Debtor is not soliciting votes from holders of Claims or Interests in Classes 1, 2, 6, or
7.

         B.     Voting Record Date

        The Voting Record Date is [April 14, 2021] (the “Voting Record Date”). The Voting
Record Date is the date for determining (i) which holders of Claims in the Voting Classes are
entitled to vote to accept or reject the Plan and receive Solicitation Packages in connection
therewith and (ii) whether Claims have been properly assigned or transferred to an assignee
pursuant to Bankruptcy Rule 3001(e) such that the assignee can vote as the holder of the respective
Claim.

         C.     Voting on the Plan

        The Voting Deadline is [May 19] at 4:00 p.m. (prevailing Eastern Time). In order to
be counted as votes to accept or reject the Plan, all ballots must be properly executed, completed,
and delivered as directed, so that your ballot or the master ballot containing your vote is actually
received by the Notice and Claims Agent on or before the Voting Deadline. Ballots returned by
electronic mail or facsimile will not be counted.

                1.      Holders of Claims in Classes 4 and 5

        If you are a holder of a Claim in Class 4 or 5, you must submit your Ballot form through
the Notice and Claims Agent’s online balloting portal or complete, sign, and date your Ballot and
return it (with an original signature) promptly in the enclosed prepaid reply envelope or to the
following address:

 If sent by first-class mail, overnight mail, or hand delivery:

                                    Medley Ballot Processing
                             c/o Kurtzman Carson Consultants LLC
                             222 N. Pacific Coast Highway, Suite 300
                                  El Segundo, California 90245


                2.      Holders of Claims in Class 3 that are Notes Claims held through a
                        Nominee

        Holders of Notes Claims held in “street name” through a Nominee may vote on the Plan
by the following method:



                                                  -32-
12736267/1
               Case 21-10526-KBO         Doc 8     Filed 03/07/21    Page 42 of 48




         •   Complete and sign the enclosed Beneficial Holder Ballot. Return the Beneficial Holder
             Ballot to your Nominee as promptly as possible and in sufficient time to allow such
             Nominee to process your instructions and return a completed Master Ballot to the
             Notice and Claims Agent by the Voting Deadline. If no self-addressed, postage-paid
             envelope was enclosed for this purpose, contact the Notice and Claims Agent for
             instructions.

        Any Beneficial Holder Ballot returned to a Nominee will not be counted for purposes of
acceptance or rejection of the Plan until the Notice and Claims Agent receives such Master Ballot
casting the vote of such holder.

       If any holder holds Notes Claims through more than one Nominee, such holder may receive
multiple mailings containing Beneficial Holder Ballots. The holder should execute a separate
Beneficial Holder Ballot for each block of Notes Claims that it holds through any particular
Nominee and return each Beneficial Holder Ballot to the respective Nominee in the return envelope
provided therewith. Holders who execute multiple Beneficial Holder Ballots with respect to Notes
Claims held through more than one Nominee must indicate on each Beneficial Holder Ballot the
names of all such other Nominees and the additional amounts of such Notes Claims so held and
voted.

        A Nominee that, on the Class 3 Record Date, is the record holder of the Notes Claims for
one or more holders can obtain the votes of the holders of such Notes Claims, consistent with
customary practices for obtaining the votes of securities held in “street name,” in manner set forth
in the following paragraph:

        The Nominee may obtain the votes of holders by forwarding to the holders the unsigned
Beneficial Holder Ballots—together with this Disclosure Statement, a pre-addressed, postage-paid
return envelope provided by, and addressed to, the Nominee, and other materials requested to be
forwarded. Each such holder must then indicate its vote on the Beneficial Holder Ballot, complete
the information requested on the Beneficial Holder Ballot, review the certifications contained on
the Beneficial Holder Ballot, execute the Beneficial Holder Ballot, and return the Beneficial
Holder Ballot to the Nominee. After collecting the Beneficial Holder Ballots, the Nominee should,
in turn, complete a Master Ballot compiling the votes and other information from the Beneficial
Holder Ballots, execute the Master Ballot, and deliver the Master Ballot to the Notice and Claims
Agent so that it is actually received by the Notice and Claims Agent on or before the Voting
Deadline. All Beneficial Holder Ballots returned by holders should either be forwarded to the
Notice and Claims Agent (along with the Master Ballot) or retained by Nominees for inspection
for at least one year from the Voting Deadline. EACH NOMINEE SHOULD ADVISE ITS
ELIGIBLE HOLDERS TO RETURN THEIR BENEFICIAL HOLDER BALLOTS TO THE
NOMINEE BY A DATE CALCULATED BY THE NOMINEE TO ALLOW IT TO PREPARE
AND RETURN THE MASTER BALLOT TO THE NOTICE AND CLAIMS AGENT SO THAT
IT IS ACTUALLY RECEIVED BY THE NOTICE AND CLAIMS AGENT ON OR BEFORE
THE VOTING DEADLINE.




                                                 -33-
12736267/1
                Case 21-10526-KBO           Doc 8     Filed 03/07/21      Page 43 of 48




          D.     Ballots Not Counted

          No ballot will be counted toward Confirmation if, among other things: (1) it is illegible
 or contains insufficient information to permit the identification of the holder of the Claim; (2) it
 was transmitted by means other than as specifically set forth in the ballots; (3) it was cast by an
 entity that is not entitled to vote on the Plan; (4) it was sent to the Debtor, the Debtor’s
 agents/representatives (other than the Notice and Claims Agent), the Indenture Trustee, or the
 Debtor’s financial or legal advisors instead of the Notice and Claims Agent; (5) it is unsigned; or
 (6) it is not clearly marked to either accept or reject the Plan, or it is marked both to accept and
 reject the Plan. Please refer to the Disclosure Statement Order for additional requirements
 with respect to voting to accept or reject the Plan.

      ANY BALLOT RECEIVED AFTER THE VOTING DEADLINE, OR THAT IS
 OTHERWISE NOT IN COMPLIANCE WITH THE SOLICITATION AND VOTING
 PROCEDURES PROVIDED IN THIS ARTICLE IX OF THE DISCLOSURE STATEMENT,
 WILL NOT BE COUNTED.

       If you have any questions about the solicitation or voting process, please contact the Notice
and Claims Agent at (877) 634-7181 (toll free) or (424) 236-7226 (international) or via electronic mail
to MedleyInfo@kccllc.com.


 IX.      CONFIRMATION OF THE PLAN

          A.     Requirements for Confirmation of the Plan

         Among the requirements for Confirmation of the Plan pursuant to section 1129 of the
 Bankruptcy Code are: (1) the Plan is accepted by all Impaired Classes of Claims or Interests, or if
 rejected by an Impaired Class, the Plan “does not discriminate unfairly” and is “fair and equitable”
 as to the rejecting Impaired Class; (2) the Plan is feasible; and (3) the Plan is in the “best interests”
 of holders of Claims or Interests.

         At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
 satisfies all of the requirements of section 1129 of the Bankruptcy Code. The Debtor believes that:
 (1) the Plan satisfies, or will satisfy, all of the necessary statutory requirements of chapter 11 for
 plan confirmation; (2) the Debtor has complied, or will have complied, with all of the necessary
 requirements of chapter 11 for plan confirmation; and (3) the Plan has been proposed in good faith.

          B.     Best Interests of Creditors/Liquidation Analysis

          Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires
 that a bankruptcy court find, as a condition to confirmation, that a chapter 11 plan provides, with
 respect to each impaired class, that each holder of a claim or an equity interest in such impaired
 class either (1) has accepted the plan, or (2) will receive or retain under the plan property of a value
 that is not less than the amount that the non-accepting holder would receive or retain if the Debtor
 liquidated under chapter 7.


                                                    -34-
 12736267/1
                 Case 21-10526-KBO               Doc 8       Filed 03/07/21         Page 44 of 48




       Attached hereto as Exhibit B, and incorporated herein by reference, is a liquidation
analysis (the “Liquidation Analysis”) prepared by the Debtor with the assistance of the Debtor’s
advisors. As reflected in the Liquidation Analysis, the Debtor believes that liquidation of the
Debtor’s business under chapter 7 of the Bankruptcy Code would result in substantial diminution
in the value to be realized by holders of Claims or Interests as compared to distributions
contemplated under the Plan. Also, attached hereto as Exhibit C, and incorporated herein by
reference, is a valuation analysis of the Reorganized Debtor (the “Valuation Analysis”).
Consequently, the Debtor and its management believe that Confirmation of the Plan will provide
a substantially greater return to holders of Claims or Interests than would a liquidation under
chapter 7 of the Bankruptcy Code.

         If the Plan is not confirmed, and the Debtor fails to propose and confirm an alternative plan
of reorganization, the Debtor’s business may be liquidated pursuant to the provisions of a chapter
11 liquidating plan. In liquidations under chapter 11, the Debtor’s assets could be sold in an
orderly fashion over a more extended period of time than in a liquidation under chapter 7. Thus,
a chapter 11 liquidation may result in larger recoveries than a chapter 7 liquidation, but the delay
in distributions could result in lower present values received and higher administrative costs. Any
distribution to holders of Claims or Interests (to the extent holders of Interests would receive
distributions at all) under a chapter 11 liquidation plan would most likely be substantially delayed.
Most importantly, the Debtor believes that any distributions to creditors in a chapter 11 liquidation
scenario would be less than what is to be distributed under the Plan. Accordingly, the Debtor
believes that a chapter 11 liquidation would not result in distributions as favorable as those under
the Plan.

         C.       Feasibility

       Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of a plan of
reorganization is not likely to be followed by the liquidation, or the need for further financial
reorganization of the debtor, or any successor to the debtor (unless such liquidation or
reorganization is proposed in such plan of reorganization).

         D.       Acceptance by Impaired Classes

        The Bankruptcy Code requires, as a condition to confirmation, except as described in the
following section, that each class of claims or equity interests impaired under a plan, accept the
plan. A class that is not “impaired” under a plan is deemed to have accepted the plan and, therefore,
solicitation of acceptances with respect to such a class is not required. 11

       Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired
claims as acceptance by holders of at least two-thirds in dollar amount and more than one-half in
a number of allowed claims in that class, counting only those claims that have actually voted to
accept or to reject the plan. Thus, a class of Claims will have voted to accept the Plan only if two-

11
   A class of claims is “impaired” within the meaning of section 1124 of the Bankruptcy Code unless the plan (a)
leaves unaltered the legal, equitable and contractual rights to which the claim or equity interest entitles the holder of
such claim or equity interest or (b) cures any default, reinstates the original terms of such obligation, compensates the
holder for certain damages or losses, as applicable, and does not otherwise alter the legal, equitable, or contractual
rights to which such claim or equity interest entitles the holder of such claim or equity interest.

                                                         -35-
12736267/1
              Case 21-10526-KBO           Doc 8     Filed 03/07/21     Page 45 of 48




thirds in amount and a majority in number of the Allowed Claims in such class that vote on the
Plan actually cast their ballots in favor of acceptance.

        Section 1126(d) of the Bankruptcy Code defines acceptance of a plan by a class of impaired
equity interests as acceptance by holders of at least two-thirds in amount of allowed interests in
that class, counting only those interests that have actually voted to accept or to reject the plan.
Thus, a Class of Interests will have voted to accept the Plan only if two-thirds in amount of the
Allowed Interests in such class that vote on the Plan actually cast their ballots in favor of
acceptance.

       Pursuant to Article III.E of the Plan, if a Class contains Claims eligible to vote and no
holders of Claims eligible to vote in such Class vote to accept or reject the Plan, the holders of
such Claims in such Class shall be deemed to have accepted the Plan.

         E.    Confirmation Without Acceptance by All Impaired Classes

         Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan even
if all impaired classes have not accepted it; provided that the plan has been accepted by at least
one impaired class. Pursuant to section 1129(b) of the Bankruptcy Code, notwithstanding an
impaired class’s rejection, or deemed rejection, of the plan, the plan will be confirmed, at the plan
proponent’s request, in a procedure commonly known as a “cramdown” so long as the plan does
not “discriminate unfairly,” and is “fair and equitable” with respect to each class of claims or
equity interests that is impaired under, and has not accepted, the plan.

        If any Impaired Class rejects the Plan, the Debtor reserves the right to seek to confirm the
Plan utilizing the “cramdown” provision of section 1129(b) of the Bankruptcy Code. To the extent
that any Impaired Class rejects the Plan or is deemed to have rejected the Plan, the Debtor may
request Confirmation of the Plan, as it may be modified from time to time, under section 1129(b)
of the Bankruptcy Code. The Debtor reserves the right to alter, amend, modify, revoke, or
withdraw the Plan or any Plan Supplement document, including the right to amend or modify the
Plan or any Plan Supplement document to satisfy the requirements of section 1129(b) of the
Bankruptcy Code.

               1.      No Unfair Discrimination

        The “unfair discrimination” test applies to classes of claims or interests that are of equal
priority and are receiving different treatment under a plan. The test does not require that the
treatment be the same or equivalent, but that treatment be “fair.” In general, bankruptcy courts
consider whether a plan discriminates unfairly in its treatment of classes of claims or interests of
equal rank (e.g., classes of the same legal character). Bankruptcy courts will take into account a
number of factors in determining whether a plan discriminates unfairly. A plan could treat two
classes of unsecured creditors differently without unfairly discriminating against either class.

               2.      Fair and Equitable Test

       The “fair and equitable” test applies to classes of different priority and status (e.g., secured
versus unsecured) and includes the general requirement that no class of claims receive more than


                                                  -36-
12736267/1
              Case 21-10526-KBO           Doc 8     Filed 03/07/21     Page 46 of 48




100 percent of the amount of the allowed claims in the class. As to the dissenting class, the test
sets different standards depending upon the type of claims or equity interests in the class.

        The Debtor submits that if the Debtor effectuates a “cramdown” of the Plan pursuant to
section 1129(b) of the Bankruptcy Code, the Plan is structured so that it does not “discriminate
unfairly” and satisfies the “fair and equitable” requirement. With respect to the unfair
discrimination requirement, all Classes under the Plan are provided treatment that is substantially
equivalent to the treatment that is provided to other Classes that have equal rank. With respect to
the fair and equitable requirement, no Class under the Plan will receive more than 100 percent of
the amount of Allowed Claims or Interests in that Class. The Debtor believes that the Plan and
the treatment of all Classes of Claims or Interests under the Plan satisfy the foregoing requirements
for nonconsensual Confirmation of the Plan.

X.       CERTAIN SECURITIES LAW MATTERS

        The Debtor believes that the MDLY Stock to be issued pursuant to the Plan will be
“securities,” as defined in section 2(a)(1) of the Securities Act, section 101 of the Bankruptcy
Code, and any applicable state securities law (a “Blue Sky Law”). The Debtor further believes
that the offer, sale, issuance, and distribution of the MDLY Stock by Medley Management
pursuant to the Plan is exempt from federal and state securities registration requirements under
various provisions of the Securities Act, the Bankruptcy Code, and any applicable state Blue Sky
Law as described in more detail below.

         A.    Issuance of Securities under the Plan

      As discussed herein, the Plan provides for the offer, issuance, sale, and distribution by
Medley Management of the MDLY Stock (collectively, the “1145 Securities”).

         Section 1145 of the Bankruptcy Code provides that Section 5 of the Securities Act and any
state law requirements for the issuance of a security do not apply to the offer or sale of stock,
options, warrants, or other securities by a debtor if (a) the offer or sale occurs under a plan of
reorganization, (b) the recipients of the securities hold a claim against, an interest in, or claim for
administrative expense against, the debtor, and (c) the securities are issued in exchange for a claim
against or interest in a debtor or are issued principally in such exchange or partly for cash and
property. The Debtor believe that the issuance of the 1145 Securities, and all shares of MDLY
Stock that constitute 1145 Securities, in exchange for the Claims and Interests described above
satisfy the requirements of section 1145(a) of the Bankruptcy Code.

        Accordingly, no registration statement will be filed under the Securities Act or any state
securities laws. Recipients of the MDLY Stock are advised to consult with their own legal advisors
as to the availability of any exemption from registration under the Securities Act and any
applicable state Blue Sky Law.

         B.    Subsequent Transfers

       The 1145 Securities may be freely transferred by most recipients following the initial
issuance under the Plan, and all resales and subsequent transfers of the 1145 Securities are exempt
from registration under the Securities Act and state securities laws, unless the holder is an

                                                  -37-
12736267/1
               Case 21-10526-KBO           Doc 8     Filed 03/07/21      Page 47 of 48




“underwriter” with respect to such securities. Section 1145(b)(1) of the Bankruptcy Code defines
an “underwriter” as one who, except with respect to “ordinary trading transactions” of an entity
that is not an “issuer”: (a) purchases a claim against, interest in, or claim for an administrative
expense in the case concerning the debtor, if such purchase is with a view to distribution of any
security received or to be received in exchange for such claim or interest; (b) offers to sell securities
offered or sold under a plan for the holders of such securities; (c) offers to buy securities offered
or sold under a plan from the holders of such securities, if such offer to buy is (i) with a view to
distribution of such securities and (ii) under an agreement made in connection with the plan, with
the consummation of the plan, or with the offer or sale of securities under the plan; or (d) is an
issuer of the securities within the meaning of section 2(a)(11) of the Securities Act. In addition, a
person who receives a fee in exchange for purchasing an issuer’s securities could also be
considered an underwriter within the meaning of section 2(a)(11) of the Securities Act.

        The definition of an “issuer” for purposes of whether a person is an underwriter under
section 1145(b)(1)(D) of the Bankruptcy Code, by reference to section 2(a)(11) of the Securities
Act, includes as “statutory underwriters” all persons who, directly or indirectly, through one or
more intermediaries, control, are controlled by, or are under common control with, an issuer of
securities. The reference to “issuer,” as used in the definition of “underwriter” contained in section
2(a)(11) of the Securities Act, is intended to cover “Controlling Persons” of the issuer of the
securities. “Control,” as defined in Rule 405 of the Securities Act, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or otherwise.
Accordingly, an officer or director of a reorganized debtor or its successor under a plan of
reorganization may be deemed to be a “Controlling Person” of the debtor or successor, particularly
if the management position or directorship is coupled with ownership of a significant percentage
of the reorganized debtor’s or its successor’s voting securities. In addition, the legislative history
of section 1145 of the Bankruptcy Code suggests that a creditor who owns ten percent or more of
a class of securities of a reorganized debtor may be presumed to be a “Controlling Person” and,
therefore, an underwriter.

         Resales of 1145 Securities by entities deemed to be “underwriters” (which definition
includes “Controlling Persons”) are not exempted by section 1145 of the Bankruptcy Code from
registration under the Securities Act or other applicable law. Under certain circumstances, holders
of MDLY Stock who are deemed to be “underwriters” may be entitled to resell their MDLY Stock
pursuant to the limited safe harbor resale provisions of Rule 144 of the Securities Act. Generally,
Rule 144 of the Securities Act would permit the public sale of securities received by such Person
if the required holding period has been met and, under certain circumstances, current information
regarding the issuer is publicly available and volume limitations, manner of sale requirements and
certain other conditions are met. Whether any particular Person would be deemed to be an
“underwriter” (including whether the Person is a “Controlling Person”) with respect to the MDLY
Stock would depend upon various facts and circumstances applicable to that Person. Accordingly,
the Debtor expresses no view as to whether any Person would be deemed an “underwriter” with
respect to the MDLY Stock and, in turn, whether any Person may freely resell MDLY Stock.

     PERSONS WHO RECEIVE SECURITIES UNDER THE PLAN ARE URGED TO
CONSULT THEIR OWN LEGAL ADVISOR WITH RESPECT TO THE RESTRICTIONS
APPLICABLE UNDER THE FEDERAL OR STATE SECURITIES LAWS AND THE

                                                   -38-
12736267/1
              Case 21-10526-KBO          Doc 8     Filed 03/07/21    Page 48 of 48




CIRCUMSTANCES UNDER WHICH SECURITIES MAY BE SOLD IN RELIANCE ON
SUCH LAWS. THE FOREGOING SUMMARY DISCUSSION IS GENERAL IN NATURE
AND HAS BEEN INCLUDED IN THIS DISCLOSURE STATEMENT SOLELY FOR
INFORMATIONAL PURPOSES. THE DEBTOR MAKES NO REPRESENTATIONS
CONCERNING, AND DOES NOT PROVIDE, ANY OPINIONS OR ADVICE WITH
RESPECT TO THE SECURITIES OR THE BANKRUPTCY MATTERS DESCRIBED IN
THIS DISCLOSURE STATEMENT.        IN LIGHT OF THE UNCERTAINTY
CONCERNING THE AVAILABILITY OF EXEMPTIONS FROM THE RELEVANT
PROVISIONS OF FEDERAL AND STATE SECURITIES LAWS, WE ENCOURAGE
EACH RECIPIENT OF SECURITIES AND PARTY IN INTEREST TO CONSIDER
CAREFULLY AND CONSULT WITH ITS OWN LEGAL ADVISORS WITH RESPECT
TO ALL SUCH MATTERS. BECAUSE OF THE COMPLEX, SUBJECTIVE NATURE
OF THE QUESTION OF WHETHER A SECURITY IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS UNDER THE FEDERAL OR STATE SECURITIES
LAWS OR WHETHER A PARTICULAR RECIPIENT OF SECURITIES MAY BE AN
UNDERWRITER, WE MAKE NO REPRESENTATION CONCERNING THE ABILITY
OF A PERSON TO DISPOSE OF THE SECURITIES ISSUED UNDER THE PLAN.

XI.      CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

       [TO BE ADDED PRIOR TO HEARING ON THE DISCLOSURE STATEMENT]

XII.     RECOMMENDATION

        In the opinion of the Plan Proponents, the Plan is preferable to all other available
alternatives and provides for a larger, and likely the only, distribution to the Debtor’s creditors
than would otherwise result in any other scenario. Accordingly, the Plan Proponents recommend
that holders of Claims entitled to vote on the Plan vote to accept the Plan and support Confirmation
of the Plan.



Dated: March 7, 2021

                                                    MEDLEY LLC


                                                    /s/ Richard T. Allorto, Jr.
                                                    Name: Richard T. Allorto, Jr.
                                                    Title: Chief Financial Officer




                                                 -39-
12736267/1
